 



Certain confidential information contained in this document, marked by brackets,
is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.
Exhibit 10.3
CONFIDENTIAL — SUBJECT TO FRE 408
SETTLEMENT AND PATENT CROSS-LICENSE AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made as of this 17th day of August,
2007 (the “Effective Date”) by and between NetRatings, Inc., a Delaware
corporation, with offices at 770 Broadway, New York, NY 10003 (“NetRatings”), on
the one hand, and Visual Sciences, Inc., formerly known as WebSideStory, Inc., a
Delaware corporation, with offices at 10182 Telesis Court, San Diego, CA 92121
(“VSI/WSS”), on the other hand (NetRatings and VSI/WSS collectively, the
“Parties”).
W I T N E S S E T H:
     WHEREAS, NetRatings and VSI/WSS are presently engaged in two civil actions,
one of which being captioned NetRatings, Inc. v. WebSideStory, Inc., Civil
Action No. 06-cv-878 (LTS) (AJP) (S.D.N.Y.) (hereinafter, the “New York Action”)
and the other of which being captioned WebSideStory, Inc., v. NetRatings, Inc.,
Civil Action No. 06-cv-0408 (WQH) (AJB) (S.D. Ca.) (hereinafter, the “California
Action,” and collectively with the New York Action, the “Current Actions”);
     WHEREAS, NetRatings and Visual Sciences Technologies, LLC, formerly known
as and successor in interest to, Visual Sciences, LLC, a Delaware limited
liability company with offices at 13450 Sunrise Valley Road, Herndon, VA 20171
(“VSTLLC”) were engaged in litigation in the United States District Court for
the Eastern District of Virginia, captioned NetRatings, Inc. v. Visual Sciences,
LLC, Civil Action No. 2:05-CV-349 (the “Virginia Action”);
     WHEREAS, NetRatings and Visual Sciences, LLC entered into a Settlement and
Patent License Agreement, dated October 25, 2005 and annexed hereto as
Attachment 1 (the “Virginia Action Agreement”), pursuant to which the Virginia
Action was dismissed and NetRatings granted to Visual Sciences, LLC a license to
certain NetRatings’ patents, as further described in the Virginia Action
Agreement;
     WHEREAS, on February 1, 2006, VSI/WSS, acquired VSTLLC, through a merger of
Visual Sciences, LLC into VS Acquisition, LLC, as a result of which the Virginia
Action Agreement was assigned to VS Acquisition, LLC by operation of law;
     WHEREAS, VS Acquisition, LLC subsequently changed its name to Visual
Sciences, LLC, and thereafter in May 2007 to Visual Sciences Technologies, LLC
and all references herein to VSTLLC include its predecessor entities Visual
Sciences, LLC and VS Acquisition, LLC;
     WHEREAS, since February 2006 and now, VSTLLC has been and continues to
operate as a wholly owned subsidiary of VSI/WSS;
     WHEREAS, on May 9, 2007, VSI/WSS amended its Certificate of Incorporation
to change its corporate name from “WebSideStory, Inc.” to “Visual Sciences,
Inc.”;

 



--------------------------------------------------------------------------------



 



     WHEREAS, NetRatings and VSI/WSS wish to resolve and settle the Current
Actions and all disputes that are the subject matter of the Current Actions;
     WHEREAS, NetRatings is the sole and exclusive owner or joint owner of
certain patents and patent applications, as further identified herein;
     WHEREAS, VSI/WSS is the sole and exclusive owner of certain patents and
patent applications, as further identified herein; and
     WHEREAS, as part of the settlement of the Current Actions, NetRatings and
VSI/WSS wish to grant to one another cross-licenses to certain of their
respective patents, as further identified herein, pursuant to the terms and
subject to the conditions of this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and agreed, the Parties
agree as follows:
1. DEFINITIONS
     The capitalized terms in this Agreement which are not defined in the text
of the Agreement shall have the meanings set forth in this Section 1. In
addition, the existence or scope of any defined term in this Agreement shall not
constitute or be deemed to be the belief on the part of NetRatings that the
NetRatings Patents or any claims therein are in any way limited in scope or to
application or enforcement in any particular field(s) of use.
     1.1 “Affiliate” shall mean, with respect to a “person” or “entity,” any
other person or entity that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
such “person” or “entity.” For purposes of this definition, “control,” as used
with respect to any person or entity, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person or entity, whether through the ownership of voting
securities, by agreement or otherwise. The terms “controlled by” and “under
common control with” shall have correlative meanings.
     1.2 “Licensed NetRatings Products” shall mean any products, technology or
services (whether in whole or in part, or any portion thereof, and whether
pursuant to sale, license, subscription service or otherwise) that are
manufactured, made or developed by or for NetRatings from time to time, or that
are used, licensed, marketed, offered for sale, distributed, exported, imported
or sold by NetRatings from time to time, directly or indirectly. Licensed
NetRatings Products commercially released as of the Effective Date are listed on
Schedule B hereto. Except to the extent permitted by Section 15.3, Licensed
NetRatings Products shall not include any product, technology or service
developed by and for an entity other than NetRatings and which are sold by third
parties.
     1.3 “Licensed VSI/WSS Products” shall mean any products, technology or
services (whether in whole or in part, or any portion thereof, and whether
pursuant to sale, license, subscription service or otherwise) that are
manufactured, made or developed by or for VSI/WSS from time to time, or that are
used, licensed, marketed, offered for sale, distributed, exported, imported or
sold by VSI/WSS from time to time, directly or indirectly, including, without

2



--------------------------------------------------------------------------------



 



limitation, Merged VSI/WSS Products (as defined in Section 5.3(ii) of this
Agreement). Licensed VSI/WSS Products commercially released as of the Effective
Date are listed on Schedule A hereto. Except to the extent permitted by
Section 15.1 or Section 16.1 and except for Merged VSI/WSS Products, Licensed
VSI/WSS Products shall not include any product, technology or service developed
by and for an entity other than VSI/WSS and which are sold by third parties,
including, without limitation, any product, technology or service developed
solely by and for VSTLLC.
     1.4 “NetRatings Additional Patents” shall mean all United States and
foreign issued patents and United States and foreign pending patent
applications, other than the NetRatings Patents, owned or controlled by
NetRatings as of the Effective Date. For the avoidance of doubt, NetRatings
Additional Patents shall not include any United States and foreign issued
patents and United States and foreign pending patent applications owned or
controlled by Nielsen Media Research, Inc., or other subsidiaries of The Nielsen
Company other than NetRatings. NetRatings will provide VSI/WSS, within thirty
(30) days of the Effective Date, a schedule of the NetRatings Additional
Patents. In addition, the NetRatings Additional Patents shall include any
foreign counterparts, and United States or foreign patents issuing as a
divisional, continuation, continuation-in-part, reissue, reexamination, renewal
or extension, of any of the foregoing patents and patent applications (other
than the NetRatings Patents), as well as any and all other present or future
United States or foreign patents or patent applications that claim priority to
any of the above.
     1.5 “NetRatings Change of Control Event” shall mean the closing of a sale
or transfer to or acquisition by a person or entity other than an entity that is
a “Designated Affiliate” of NetRatings (both at the time of the sale, transfer
or acquisition and immediately following the last transaction to occur in a
series of related transactions) (such person or entity, a “NetRatings
Purchaser”), whether by merger, asset purchase, consolidation, reorganization,
or other similar transaction or series of related transactions, of (i) all or
substantially all of the assets of NetRatings; (ii) fifty percent (50%) or more
of the combined voting power of NetRatings then outstanding securities; or
(iii) all or substantially all of the Web Analytics assets of NetRatings. For
purposes of this Section 1.5, a “Designated Affiliate” means an Affiliate of
NetRatings that is at least 85% owned, directly or indirectly, by NetRatings, or
that owns at least 85%, directly or indirectly, of NetRatings, or of which the
same ultimate parent entity owns, directly or indirectly, at least 85% of each
of NetRatings and such Affiliate.
     1.6 “NetRatings Customer” shall mean any person or entity who, with express
authorization from NetRatings or a NetRatings Provider, purchases, leases,
licenses, subscribes to or uses any Licensed NetRatings Product only for such
person’s or entity’s own use internally or in monitoring, tracking, or analyzing
the use or access of computer resources delivered by such person or entity over
a network, and not for the purpose of providing the Licensed NetRatings Product
or any service depending thereon to a third party.
     1.7 “NetRatings Patents” shall mean U.S. Patent Nos. 5,675,510; 6,115,680;
6,108,637; 5,796,952; 6,138,155; 6,643,696 and 6,763,386 and any foreign
counterparts, and United States or foreign patents issuing as a divisional,
continuation, continuation-in-part, reissue, reexamination, renewal or extension
of any of the foregoing patents and patent

3



--------------------------------------------------------------------------------



 



applications, as well as any and all other present or future United States or
foreign patents or patent applications that claim priority to any of the above.
     1.8 “NetRatings Provider” shall mean any person or entity who, with express
authorization from and on behalf of NetRatings (including without limitation
OEMs, resellers, distributors and marketing service providers (MSPs)),
manufactures or develops any Licensed NetRatings Product for NetRatings, uses
any Licensed NetRatings Product to provide services on behalf of NetRatings to
NetRatings Customers, or offers for sale, sells, imports, exports, resells,
licenses, combines or distributes to NetRatings Customers any Licensed
NetRatings Product whether on a standalone basis or in combination with its own
products or services, including, but not limited to, for the purpose of
providing the Licensed NetRatings Product or any service depending thereon to a
third party. “NetRatings Provider” shall also include any person or entity in
another NetRatings Provider’s channels of distribution with respect to a
Licensed NetRatings Product, provided that said person or entity has express
authorization from, and is acting on behalf of, NetRatings to participate in
said channels of distribution.
     1.9 “Revenue” shall mean the gross consolidated revenues of a person or
entity from the manufacture, development, design, sale, offer for sale, resale,
import, export, integration, hosting, leasing, licensing or distribution of
products, technology and/or services, less, sales, VAT, excise, or similar
taxes, returns, refunds, discounts, and allowances actually shown on an
applicable invoice. Except as noted in the preceding sentence, no costs shall be
deducted from Revenue. Revenue of a person or entity shall be deemed to have
occurred when such revenue is recognized by such person or entity in accordance
with generally accepted accounting principles applied by such person or entity
from time to time.
     1.10 “Term” shall mean the period commencing as of the Effective Date and
continuing to and including the date on which the last remaining NetRatings
Patent or VSI/WSS Patent expires, whichever is later, unless earlier terminated
in accordance with Section 10.
     1.11 “VSI/WSS Additional Patents” shall mean all United States and foreign
issued patents and United States and foreign pending patent applications, other
than the VSI/WSS Patents, owned or controlled by VSI/WSS as of the Effective
Date. For the avoidance of doubt, VSI/WSS Additional Patents shall not include
any United States and foreign issued patents and United States and foreign
pending patent applications owned or controlled by VSTLLC. VSI/WSS will provide
NetRatings, within thirty (30) days of the Effective Date, a schedule of the
VSI/WSS Additional Patents. In addition, the VSI/WSS Additional Patents shall
include any foreign counterparts, and United States or foreign patents issuing
as a divisional, continuation, continuation-in-part, reissue, reexamination,
renewal or extension, of any of the foregoing patents and patent applications
(other than the VSI/WSS Patents), as well as any and all other present or future
United States or foreign patents or patent applications that claim priority to
any of the above.
     1.12 “VSI/WSS Change of Control Event” shall mean the closing of a sale or
transfer to or acquisition by a person or entity, other than an entity that is a
“Designated Affiliate” of VSI/WSS (both at the time of the sale, transfer or
acquisition and immediately following the last transaction to occur in a series
of related transactions) (such person or entity, a “VSI/WSS Purchaser”), whether
by merger, asset purchase, consolidation, reorganization, or other similar

4



--------------------------------------------------------------------------------



 



transaction or series of related transactions, of (i) all or substantially all
of the assets of VSI/WSS; (ii) fifty percent (50%) or more of the combined
voting power of VSI/WSS’s then outstanding securities; or (iii) all or
substantially all of the Web Analytics assets of VSI/WSS. For purposes of this
Section 1.12, a “Designated Affiliate” means an Affiliate of VSI/WSS that is at
least 85% owned, directly or indirectly, by VSI/WSS, or that owns at least 85%,
directly or indirectly, of VSI/WSS, or of which the same ultimate parent entity
owns, directly or indirectly, at least 85% of each of VSI/WSS and such
Affiliate.
     1.13 “VSI/WSS Customer” shall mean any person or entity who, with express
authorization from VSI/WSS or a VSI/WSS Provider, purchases, leases, licenses,
subscribes to or uses any Licensed VSI/WSS Product only for such person’s or
entity’s own use internally or in monitoring or tracking the use or access of
computer resources delivered by such person or entity over a network, and not
for the purpose of providing the Licensed VSI/WSS Product or any service
depending thereon to a third party.
     1.14 “VSI/WSS Patents” shall mean U.S. Patent Nos. 6,393,479 and 6,766,370
and any foreign counterparts, and United States or foreign patents issuing as a
divisional, continuation, continuation-in-part, reissue, reexamination, renewal
or extension of the foregoing patents and patent applications, as well as any
and all other present or future United States or foreign patents or patent
applications that claim priority to the above.
     1.15 “VSI/WSS Provider” shall mean any person or entity who, with express
authorization from and on behalf of VSI/WSS (including without limitation OEMs,
resellers, distributors and marketing service providers (MSPs)), manufactures or
develops any Licensed VSI/WSS Product for VSI/WSS, uses any Licensed VSI/WSS
Product to provide services on behalf of VSI/WSS to VSI/WSS Customers, or offers
for sale, sells, imports, exports, resells, licenses, combines or distributes to
VSI/WSS Customers any Licensed VSI/WSS Product whether on a standalone basis or
in combination with its own products or services, including, but not limited to,
for the purpose of providing the Licensed VSI/WSS Product or any service
depending thereon to a third party. “VSI/WSS Provider” shall also include any
person or entity in another VSI/WSS Provider’s channels of distribution with
respect to a Licensed VSI/WSS Product, provided that said person or entity has
express authorization from, and is acting on behalf of, VSI/WSS to participate
in said channels of distribution.
     1.16 “Web Analytics” shall mean [ * ].
2. PATENT CROSS-LICENSE
     2.1 Grant of License to VSI/WSS. Subject to Section 2.3, NetRatings hereby
grants to VSI/WSS, subject to the terms and conditions of this Agreement, a
limited, irrevocable (except as provided in Section 10), non-exclusive,
non-transferable (except as provided in Section 15), royalty-bearing, world-wide
license under the NetRatings Patents during the Term to make (including the
right to practice methods, processes and procedures), have made, use,
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



license, lease, sell, offer for sale, market, distribute, export and import the
Licensed VSI/WSS Products (the “VSI/WSS License”).
     2.2 Grant of License to NetRatings. VSI/WSS hereby grants to NetRatings,
subject to the terms and conditions of this Agreement, a limited, irrevocable
(except as provided in Section 10), non-exclusive, non-transferable (except as
provided in Section 15.3), world-wide license under the VSI/WSS Patents during
the Term to make (including the right to practice methods, processes and
procedures), have made, use, license, lease, sell, offer for sale, market,
distribute, export and import the Licensed NetRatings Products (the “NetRatings
License”).
     2.3 Exclusions to VSI/WSS License. Notwithstanding anything in this
Agreement to the contrary, VSI/WSS expressly acknowledges and agrees that the
VSI/WSS License granted under this Agreement does not permit VSI/WSS (or
therefore any VSI/WSS Customers or VSI/WSS Providers) the right to:
(i) [ * ]; or
(ii) [ * ]; or
(iii) [ * ].
     2.4 Reservation of Rights.
          (i) Any and all rights not expressly granted to VSI/WSS in this
Agreement with respect to the NetRatings Patents, including, without limitation,
the rights reserved under Section 2.3 to practice the NetRatings Patents and the
right to enforce the NetRatings Patents against third parties and collect
royalties and/or damages in connection therewith, are hereby reserved and
retained exclusively by NetRatings.
          (ii) Any and all rights not expressly granted to NetRatings in this
Agreement with respect to the VSI/WSS Patents, including, without limitation,
the right to enforce the VSI/WSS Patents against third parties and collect
royalties and/or damages in connection therewith, are hereby reserved and
retained exclusively by VSI/WSS.
     2.5 Sublicense Rights
          (i) Sublicense Rights of VSI/WSS. As part of its rights under the
VSI/WSS License, and only to the extent of such rights, VSI/WSS may grant to
(1) VSI/WSS Customers a limited, non-exclusive, non-transferable, written
sublicense under the VSI/WSS License solely for the purpose of allowing such
entities to purchase or use the Licensed VSI/WSS Products and (2) VSI/WSS
Providers a limited, non-exclusive, non-transferable, written sublicense under
the VSI/WSS License solely for the purpose of allowing such entities to
manufacture or develop any Licensed VSI/WSS Product for VSI/WSS, or offer for
sale, sell, import, export, resell, license,
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------



 



combine or distribute to VSI/WSS Customers any Licensed VSI/WSS Product whether
on a standalone basis or in combination with its own products or services,
including but not limited to, for the purpose of providing the Licensed VSI/WSS
Product or any service depending thereon to a third party. Such sublicenses
shall in no event apply to products, services or technology of a VSI/WSS
Customer or VSI/WSS Provider which, without the Licensed VSI/WSS Product,
infringes any independent claim of any NetRatings Patents. Other than as
expressly provided by this Section 2.5(i), no other sublicenses of any kind may
be granted by VSI/WSS under this Agreement, and any such sublicenses shall be
null and void. Any sublicenses granted under this Section 2.5(i) are only valid
and in effect when and if the VSI/WSS License is valid and in effect.
          (ii) Sublicense Rights of NetRatings. As part of its rights under the
NetRatings License, and only to the extent of such rights, NetRatings may grant
to (1) NetRatings Customers a limited, non-exclusive, non-transferable, written
sublicense under the NetRatings License solely for the purpose of allowing such
entities to purchase or use the Licensed NetRatings Products and (2) NetRatings
Providers a limited, non-exclusive, non-transferable, written sublicense under
the NetRatings License solely for the purpose of allowing such entities to
manufacture or develop any Licensed NetRatings Product for NetRatings, or offer
for sale, sell, import, export, resell, license, combine or distribute to
NetRatings Customers any Licensed NetRatings Product whether on a standalone
basis or in combination with its own products or services, including but not
limited to, for the purpose of providing the Licensed NetRatings Product or any
service depending thereon to a third party. Such sublicenses shall in no event
apply to products, services or technology of a NetRatings Customer or NetRatings
Provider which, which without the Licensed NetRatings Product, infringes any
independent claim of any VSI/WSS Patents. Other than as expressly provided by
this Section 2.5(ii), no other sublicenses of any kind may be granted by
NetRatings under this Agreement, and any such sublicenses shall be null and
void. Any sublicenses granted under this Section 2.5(ii) are only valid and in
effect when and if the NetRatings License is valid and in effect.
     2.6 Markings and Samples. VSI/WSS and NetRatings shall each fully comply
with the patent marking provisions of the United States or other applicable
patent laws. In furtherance of the foregoing, VSI/WSS and NetRatings will
clearly label their respective Licensed VSI/WSS Products and Licensed NetRatings
Products with, in the case of Licensed VSI/WSS Products, identifying numbers of
any issued NetRatings Patents, specifying that the Licensed VSI/WSS Products are
licensed under such NetRatings Patents, and in the case of Licensed NetRatings
Products, identifying numbers of any issued VSI/WSS Patents, specifying that the
Licensed NetRatings Products are licensed under such VSI/WSS Patents. As may be
requested from time to time, but in no event more than once each calendar year
of the Term, VSI/WSS and NetRatings shall submit to each other five (5) samples
of each of their respective Licensed VSI/WSS Products and Licensed NetRatings
Products, or such other evidence, including screen captures, as will be
reasonably sufficient to show that the marking requirements of this Section 2.6
are being fulfilled. The marking of any Licensed VSI/WSS Product or Licensed
NetRatings Product pursuant to this Agreement shall not be deemed to constitute
an admission by VSI/WSS or NetRatings that their respective Licensed VSI/WSS
Products and Licensed NetRatings Products are covered by either the NetRatings
Patents or the VSI/WSS Patents, as the case may be.

7



--------------------------------------------------------------------------------



 



3. PAYMENT OF ROYALTIES
     3.1 Royalty Fees for VSI/WSS License.
          (i) Initial Royalty. As partial consideration for the settlement of
the New York and California Actions and the VSI/WSS License granted under this
Agreement, and regardless of whether any additional payments are paid under
Section 3.1 of this Agreement, VSI/WSS shall pay nine-million U.S. dollars
($9,000,000) to NetRatings (the “Initial Royalty”) as follows: (1) within five
(5) business days from the date on which VSI/WSS executes this Agreement and
receives a copy of this Agreement that has been fully executed by a duly
authorized representative of NetRatings, VSI/WSS shall pay two-million U.S.
dollars ($2,000,000) to NetRatings; and (2) commencing on March 31, 2008, and
continuing thereafter on the last day of each calendar quarter through and
including June 30, 2011, VSI/WSS shall pay five-hundred thousand U.S. dollars
($500,000) to NetRatings, for a total of seven-million U.S. dollars ($7,000,000)
in quarterly payments. Notwithstanding the foregoing, in the event of a VSI/WSS
Change of Control Event the final four quarterly payments provided for under
Section 3.1(i)(2), totaling two-million U.S. dollars ($2,000,000), will be
accelerated and will become immediately due and payable by VSI/WSS to NetRatings
as of the effective date of the VSI/WSS Change of Control Event (the
“Accelerated Initial Royalty”). VSI/WSS shall pay the Accelerated Initial
Royalty within fifteen (15) business days of the VSI/WSS Change of Control Event
and shall continue making the quarterly payments provided under
Section 3.1(i)(2) until a total of seven-million U.S. dollars ($7,000,000) in
such quarterly payments (including the Accelerated Initial Royalty) has been
paid by VSI/WSS to NetRatings.
          (ii) Additional Royalty. As further consideration for the VSI/WSS
License granted under this Agreement, and in addition to the other payments
required pursuant to Section 3.1 of this Agreement, VSI/WSS will pay to
NetRatings an additional royalty, in the aggregate amount of two-million
two-hundred fifty-thousand U.S. dollars ($2,250,000) (the “Additional Royalty”),
which Additional Royalty shall be required to be paid within fifteen
(15) business days of the occurrence of a VSI/WSS Change of Control Event,
provided that such Additional Royalty will only be payable in connection with
the first VSI/WSS Change of Control Event to occur following the Effective Date.
          (iii) VSI/WSS Acquisition Royalties. As further consideration for the
VSI/WSS License granted under this Agreement, and in addition to the other
payments required pursuant to Section 3.1 of this Agreement, in the event that,
during the Term, VSI/WSS (or a wholly owned subsidiary formed in connection with
such acquisition transaction) acquires, whether by merger, asset purchase,
consolidation, reorganization, or other similar transaction or series of
transactions, (a) all or substantially all the technology, customers, or other
assets of an entity, (b) fifty percent (50%) or more of the combined voting
power of an entity’s then outstanding securities or (c) all or substantially all
of the Web Analytics assets of an entity (in any case, the entity or assets so
acquired being referred to herein as the “VSI/WSS Acquired Entity” and the
transaction by which the entity or assets are so acquired being referred to
herein as the “VSI/WSS Acquisition”), then, if VSI/WSS elects to have any of
such VSI/WSS Acquired Entity’s products, services or technology considered
Licensed VSI/WSS Products pursuant to Section 16.1 of this Agreement as of and
from the date of any such transaction, then within thirty (30) business days
following the closing date of any such transaction VSI/WSS will: (1) if the

8



--------------------------------------------------------------------------------



 



acquisition is of a VSI/WSS Acquired Entity listed in Schedule C to this
Agreement, pay NetRatings an additional royalty of [ * ] percent [ * ] of the
Revenues of such VSI/WSS Acquired Entity generated from Web Analytics products,
services and technologies and recognized by such VSI/WSS Acquired Entity within
the four most recently completed calendar quarters preceding the closing of such
acquisition; or (2) if the acquisition is of a VSI/WSS Acquired Entity not
listed in Schedule C, pay an additional royalty of [ * ] percent [ * ] of the
Revenues of such VSI/WSS Acquired Entity generated from Web Analytics products,
services and technologies and recognized by such VSI/WSS Acquired Entity within
the four most recently completed calendar quarters preceding the closing of such
acquisition (either of the foregoing royalties referred to as a “VSI/WSS
Acquisition Royalty”). Upon payment of a VSI/WSS Acquisition Royalty by VSI/WSS
(or if no VSI/WSS Acquisition Royalty need be paid by VSI/WSS as a result of the
provisions of Section 3.1(iv)), NetRatings shall immediately provide a release
(consistent with Section 7.1) of VSI/WSS and the VSI/WSS Acquired Entity for all
actions, claims, demands, causes of action, charges, judgments, damages and
attorneys fees from the beginning of time up to and including the date of any
such transaction relating to the VSI/WSS Acquired Entity’s products, services,
or technology; provided, however, that if the VSI/WSS Acquired Entity is an
entity listed on Schedule C to this Agreement or is a party to litigation with
NetRatings based on a claim of infringing any NetRatings Patent as of the date
of the announcement of a transaction (any such entity, a “Designated Acquired
Entity”), then, unless no Acquisition Release Royalty need be paid by VSI/WSS as
a result of the provisions of Section 3.1(iv), the Acquisition Release Royalty
set forth in Section 3.1(v) would be required to be paid to NetRatings in
addition to the VSI/WSS Acquisition Royalty in order for VSI/WSS and such
Designated Acquired Entity to receive any such release.
          (iv) For purposes of Section 3.1(iii), the “Revenues” of the products,
services, or technology for any such VSI/WSS Acquired Entity (and any Designated
Acquired Entity) shall be counted as defined in Section 1.9 of this Agreement,
but shall be limited to Revenues generated from Web Analytics products, services
or technologies. Notwithstanding the foregoing and Section 3.1(v) below, VSI/WSS
need not pay the VSI/WSS Acquisition Royalties nor the Acquisition Release
Royalties for any transaction (and VSI/WSS and the VSI/WSS Acquired Entity
(including any Designated Acquired Entity) shall be deemed licensed and released
pursuant to Sections 3.1(iii) and 3.1(v) as though such royalties had been
paid), if and only if (1) VSI/WSS has paid (regardless of the type of
consideration) less than [ * ] for such VSI/WSS Acquired Entity (including any
Designated Acquired Entity) or the assets or securities thereof in a single
transaction or in any series of related transactions, (2) the VSI/WSS Acquired
Entity (including any Designated Acquired Entity) already has a license from
NetRatings under the NetRatings Patents which covers the acquired technology,
customers or other assets of the VSI/WSS Acquired Entity (including any Designed
Acquired Entity); provided, however, that any payments due to NetRatings under a
license agreement between NetRatings and the VSI/WSS Acquired Entity (including
any Designated Acquired Entity) will still be due and payable in accordance with
the terms of such license agreement, or (3) VSI/WSS’s royalty payment
obligations have terminated prior to the closing date of such transaction
pursuant to
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



Section 3.2. For the avoidance of doubt, an acquisition by VSI/WSS under Section
3.1(iii) cannot also be deemed a VSI/WSS Change of Control Event.
          (v) Acquisition Release Royalties for Designated Acquired Entities. In
the event that, during the Term, VSI/WSS acquires, whether by merger, asset
purchase, consolidation, reorganization, or other similar transaction or series
of related transactions, (a) all or substantially all of the technology,
customers, or other assets of a Designated Acquired Entity, (b) fifty percent
(50%) or more of the combined voting power of a Designated Acquired Entity’s
then outstanding securities, or (c) all or substantially all of the Web
Analytics products, services or technology of a Designated Acquired Entity,
then, at VSI/WSS’s election, in exchange for a release (consistent with
Section 7.1) of VSI/WSS and the Designated Acquired Entity by NetRatings for all
actions, claims, demands, causes of action, charges, judgments, damages and
attorneys fees relating to such Designated Acquired Entity’s products, services,
or technology from the beginning of time up to and including the date of any
such transaction, within thirty (30) business days following the closing date of
any such transaction, VSI/WSS will pay NetRatings an additional royalty of [ * ]
of the Revenues of such Designated Acquired Entity recognized by such Designated
Acquired Entity within the four most recently completed calendar quarters
preceding the closing of such acquisition for all Web Analytics products,
services, or technology sold, leased, licensed or otherwise distributed by such
Designated Acquired Entity during such period (the foregoing royalties referred
to as an “Acquisition Release Royalty”). Upon payment of an Acquisition Release
Royalty by VSI/WSS (or if no Acquisition Release Royalty need be paid by VSI/WSS
as a result of the provisions of Section 3.1(iv)), NetRatings shall immediately
provide such release to VSI/WSS and such Designated Acquired Entity.
     3.2 Termination of VSI/WSS Royalty Obligations. In the event that, and only
in the event that, every claim of every one of the NetRatings Patents is
determined to be invalid or unenforceable by a final, unappealable decision of a
court having competent jurisdiction and authority to issue such a holding or by
the Federal Circuit Court of Appeals, whichever is earlier, then the payment
obligations set forth in Section 3.1 shall be terminated as of the date of such
decision, and from that date forward, no further Initial Royalty (including any
Accelerated Initial Royalty), Additional Royalty, VSI/WSS Acquisition Royalty or
Acquisition Release Royalty payments will be due. The termination of the
payments pursuant to this Section 3.2 shall not entitle VSI/WSS to a refund of
any payments previously made.
     3.3 No Contest. VSI/WSS agrees not to contest the validity or
enforceability of any of the NetRatings Patents or in any way assist any other
entity in contesting the validity or enforceability of any of the NetRatings
Patents, except that VSI/WSS may contest or assist in contesting the validity
and enforceability of any NetRatings Patent asserted against VSI/WSS or any
Affiliate of VSI/WSS unless such Affiliate was a party to litigation with
NetRatings with respect to the NetRatings Patents (or any license agreement
related thereto) at the time of becoming an Affiliate of VSI/WSS. VSI/WSS
further agrees that the termination of any of the
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------



 



royalty payments pursuant to Section 3.2 above shall not be effective in the
event of a breach of VSI/WSS’s agreement not to so contest or assist in
contesting the validity or enforceability of any of the NetRatings Patents.
NetRatings agrees not to contest the validity or enforceability of any of the
VSI/WSS Patents or in any way assist any other entity in contesting the validity
or enforceability of any of the VSI/WSS Patents, except that NetRatings may
contest or assist in contesting the validity and enforceability of any VSI/WSS
Patent asserted against NetRatings or any Affiliate of NetRatings unless such
Affiliate was a party to litigation with VSI/WSS with respect to the VSI/WSS
Patents (or any license agreement related thereto) at the time of becoming an
Affiliate of NetRatings.
     3.4 Method of Payment. Unless otherwise specified in writing by NetRatings,
all payments to be made by VSI/WSS under this Agreement shall be made by wire
transfer of funds to the account of NetRatings as set forth in Exhibit C hereto.
     3.5 Interest on Late Payments. Late payments shall incur interest from the
date which is one week following the date such payments were originally due at
the prime interest rate, as reported by the Wall Street Journal, plus one
percent (1%) per month from the date such payments were originally due hereunder
or the highest rate allowable under applicable law (whichever is less).
     3.6 Royalty Statements. Within thirty (30) business days of any VSI/WSS
Acquisition as to which payment is being made under Section 3.1(iii) of this
Agreement, VSI/WSS shall provide NetRatings with a written statement of the
Revenues of the VSI/WSS Acquired Entity recognized by such VSI/WSS Acquired
Entity within the four most recently completed calendar quarters preceding the
closing of the acquisition. Such royalty statements shall be certified as
accurate by a duly authorized officer of VSI/WSS. The receipt or acceptance by
NetRatings of any royalty statement or payment shall not prevent NetRatings from
subsequently challenging the validity or accuracy of such statement or payment.
4. RECORD INSPECTION AND AUDIT
     NetRatings’ Right To Inspect and Audit. Within ninety (90) days of the
effective date of an acquisition under Section 3.1(iii), NetRatings shall have
the right, upon reasonable notice to VSI/WSS, up to one (1) time with respect to
any acquisition and to be conducted within three (3) months from the date of
receipt of notice regarding such acquisition, to audit VSI/WSS’s books and
records relevant to the Revenues of any VSI/WSS Acquired Entity for which
VSI/WSS Acquisition Royalties may be due pursuant to Section 3.1(iii). Any audit
described herein will be performed by an independent accounting firm that is
mutually agreed upon by NetRatings and VSI/WSS, provided that such accounting
firm agrees in writing to maintain the confidentiality of such books and
records. The cost of the independent accounting firm retained to conduct any
audit as described herein shall be borne by NetRatings, unless a deficiency of
ten percent (10%) or more is found during the audit, in which case said cost of
the independent accounting firm for said audit shall be borne by VSI/WSS.

11



--------------------------------------------------------------------------------



 



5. REPRESENTATIONS AND WARRANTIES
     5.1 Representations and Warranties of the Parties. Each party represents
and warrants to the other that it has the right and power to enter into this
Agreement. NetRatings represents and warrants that it and/or its wholly owned
subsidiaries are the sole owner or joint owner of all right, title, and interest
in and to the NetRatings Patents, and that NetRatings has the power to grant the
VSI/WSS License granted herein. VSI/WSS represents and warrants that it and/or
its wholly owned subsidiaries are the sole owner of all right, title, and
interest in and to the VSI/WSS Patents, and that VSI/WSS has the power to grant
the NetRatings License granted herein. Each party acknowledges that the
representations and warranties made by the other party herein constitute a
material part of the consideration inducing each party to enter into this
Agreement.
     5.2 Representations and Warranties of VSI/WSS.
          (i) VSI/WSS acknowledges that the Licensed VSI/WSS Products
commercially released as of the Effective Date are as identified in Schedule A
attached hereto and that the Licensed VSI/WSS Products (including those
identified in Schedule A) are and will be subject to the terms and conditions of
this Agreement and not to the terms and conditions of the Virginia Action
Agreement.
          (ii) VSI/WSS acknowledges that any VSI/WSS products, technology or
services that are manufactured, made or developed by or for VSI/WSS after the
Effective Date that utilize, incorporate, or obtain technology from any
products, technology or services that are subject to the Virginia Action
Agreement (“Merged VSI/WSS Products”), are and will be subject to the terms and
conditions of this Agreement and not to the terms and conditions of the Virginia
Action Agreement.
     5.3 Limitations on Warranties. Nothing in this Agreement shall be construed
as: (i) representing the scope of any claims of the NetRatings Patents or the
VSI/WSS Patents; or (ii) representing that the sale or use of products or
services encompassed by one or more of the claims set forth in the NetRatings
Patents or the VSI/WSS Patents will be free of infringement of any third party’s
intellectual property rights.
     5.4 DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
IN THIS SECTION 5, EACH PARTY HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.
6. LIMITATIONS OF LIABILITY
     EXCEPT WITH RESPECT TO CLAIMS RELATED TO EACH PARTY’S NON-DISCLOSURE
OBLIGATIONS UNDER SECTION 11, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING ANY
LOST PROFITS, EXEMPLARY OR SPECIAL DAMAGES, HOWEVER CAUSED AND BASED ON ANY
THEORY OF LIABILITY, ARISING OUT OF THIS AGREEMENT. IN ALL EVENTS, EACH PARTY’S

12



--------------------------------------------------------------------------------



 



TOTAL LIABILITY IN THE AGGREGATE UNDER THIS AGREEMENT (EXCEPT WITH RESPECT TO
VSI/WSS’S ROYALTY OBLIGATIONS AND WITH RESPECT TO CLAIMS RELATED TO EACH PARTY’S
NON-DISCLOSURE OBLIGATIONS UNDER SECTION 11) IS LIMITED TO AND SHALL NOT EXCEED
FIVE HUNDRED THOUSAND U.S. DOLLARS ($500,000), PLUS ANY REASONABLE ATTORNEYS’
FEES AND INTEREST WHICH MAY BE DUE UNDER THIS AGREEMENT OR UNDER LAW. FOR THE
AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION 6 SHALL BE CONSTRUED TO LIMIT THE
LIABILITY OF VSI/WSS RESULTING FROM THE MANUFACTURE, SALE OR USE OF ANY PRODUCTS
OR SERVICES BY VSI/WSS OUTSIDE OF THE SCOPE OF THE VSI/WSS LICENSE GRANTED
HEREUNDER.
7. RELEASES
     7.1 Release of VSI/WSS. NetRatings and its subsidiaries, officers,
directors and employees hereby irrevocably release and discharge VSI/WSS and its
subsidiaries, officers, directors, stockholders and employees from any actions,
demands, claims, causes of action, charges, judgments, damages and attorneys
fees, including all claims asserted in the Current Actions, or in connection
with the NetRatings Patents, whether known or unknown, suspected or unsuspected,
in law or in equity, arising from or in connection with the manufacture
(including practicing methods, processes and procedures), use, lease, license,
sale, offer for sale, marketing, distribution, exportation or importation of the
Licensed VSI/WSS Products from the beginning of time up to and including the
Effective Date of this Agreement. Nothing in this Section 7.1 is intended by
NetRatings to release VSI/WSS from any of its obligations under this Agreement
or from any liability of VSI/WSS or any other person for actions occurring after
the Effective Date. For the avoidance of doubt, nothing in this Section 7.1 is
intended to release VSTLLC from any of its obligations under the Virginia Action
Agreement, whether for actions occurring before or after the Effective Date of
this Agreement.
     7.2 Release of NetRatings. VSI/WSS and its subsidiaries, officers,
directors, and employees hereby irrevocably release and discharge NetRatings and
its subsidiaries, officers, directors, stockholders and employees from any
actions, demands, claims, causes of action, charges, judgments, damages and
attorneys fees, including all claims asserted in the Current Actions, or in
connection with the VSI/WSS Patents, whether known or unknown, suspected or
unsuspected, in law or in equity, arising from or in connection with the
manufacture (including practicing methods, processes and procedures), use,
lease, license, sale, offer for sale, marketing, distribution, exportation or
importation of the NetRatings Licensed Products from the beginning of time up to
and including the Effective Date of this Agreement. Nothing in this Section 7.2
is intended by VSI/WSS to release NetRatings from any of its obligations under
this Agreement or from any liability of NetRatings or any other person for
actions occurring after the Effective Date. For the avoidance of doubt, nothing
in this Section 7.2 is intended to release NetRatings from any of its
obligations under the Virginia Action Agreement, whether for actions occurring
before or after the Effective Date of this Agreement.
8. COVENANTS NOT TO SUE
     8.1 NetRatings Covenant. Subject to Section 8.3, NetRatings hereby
covenants and agrees that it will not bring suit for infringement of the
NetRatings Additional Patents against

13



--------------------------------------------------------------------------------



 



VSI/WSS. The provisions of this paragraph shall constitute a waiver, release
and/or discharge from any infringement occurring or any damages for patent
infringement accruing either prior to or after the Effective Date with respect
to the NetRatings Additional Patents. NetRatings agrees that it shall not grant
to any other party, by patent assignment or otherwise, the right to enforce any
of the NetRatings Additional Patents against VSI/WSS or against any permitted
transferee of this Covenant, and that any transfer of the NetRatings Additional
Patents to another party, by patent assignment or otherwise, shall be made
subject to the covenant, waiver, release and/or discharge set forth in this
Section 8.1.
     8.2 VSI/WSS Covenant. Subject to Section 8.4, VSI/WSS hereby covenants and
agrees that it will not bring suit for infringement of the VSI/WSS Additional
Patents against NetRatings. The provisions of this paragraph shall constitute a
waiver, release and/or discharge from any infringement occurring or any damages
for patent infringement accruing either prior to or after the Effective Date
with respect to the VSI/WSS Additional Patents. VSI/WSS agrees that it shall not
grant to any other party, by patent assignment or otherwise, the right to
enforce any of the VSI/WSS Additional Patents against NetRatings or against any
permitted transferee of this Covenant, and that any transfer of the VSI/WSS
Additional Patents to another party, by patent assignment or otherwise, shall be
made subject to the covenant, waiver, release and/or discharge set forth in this
Section 8.2.
     8.3 Transfer of Covenants Upon VSI/WSS Change of Control. If a VSI/WSS
Change of Control Event occurs, and VSI/WSS elects to assign this Agreement to a
VSI/WSS Purchaser, then the covenant granted to VSI/WSS pursuant to Section 8.1
shall be transferred to the VSI/WSS Purchaser, but such covenant shall only
extend thereafter to VSI/WSS’s products, services, and technology commercially
released as of the date of such VSI/WSS Change of Control Event and any and all
VSI/WSS Original and Future Versions (as defined in Section 15.1(i) of this
Agreement) of such products, services and technology. The covenant granted to
NetRatings in Section 8.2 shall remain in full force and effect following a
VSI/WSS Change of Control Event.
     8.4 Transfer of Covenants Upon NetRatings Change of Control. If a
NetRatings Change of Control Event occurs, and NetRatings elects to assign this
Agreement to the NetRatings Purchaser, then the covenant granted to NetRatings
pursuant to Section 8.2 shall be transferred to the NetRatings Purchaser, but
such covenant shall only extend thereafter to NetRatings’ products, services,
and technology commercially released as of the date of such NetRatings Change of
Control Event and any and all NetRatings Original and Future Versions (as
defined in Section 15.3 of this Agreement) of such products, services and
technology. The covenant granted to VSI/WSS in Section 8.1 shall remain in full
force and effect following a NetRatings Change of Control Event.
9. DISMISSAL OF THE CURRENT ACTIONS
     Promptly upon execution of this Agreement by the Parties and in any event
within five (5) business days thereof, the Parties shall cause their respective
legal counsel to execute a Stipulation of Dismissal With Prejudice under Rule 41
of the Federal Rules of Civil Procedure for each of the New York Action and the
California Action, dismissing each such Action with

14



--------------------------------------------------------------------------------



 



prejudice. Each of NetRatings and VSI/WSS will bear its own litigation costs and
fees. The Stipulations of Dismissal will be in the form attached hereto as
Exhibits A and B.
10. TERMINATION
     If any Party breaches any material term or condition of this Agreement and
fails to cure such breach within sixty (60) days after receiving written notice
of the breach (the “Cure Period”), the non-breaching Party may terminate this
Agreement on written notice at any time following the end of the Cure Period.
VSI/WSS’s failure to timely make a payment required under Section 3.1(i) or
3.1(ii) of this Agreement shall constitute a material breach by VSI/WSS of the
Agreement, except that VSI/WSS shall have thirty (30) days to cure such breach
following receipt of written notice thereof from NetRatings. VSI/WSS’s failure
to timely make a payment required under Sections 3.1(iii) or 3.1(v) of this
Agreement shall constitute a material breach by VSI/WSS of the Agreement, except
that VSI/WSS shall have sixty (60) days to cure such breach following receipt of
written notice thereof from NetRatings. If VSI/WSS commits a material breach of
the VSI/WSS License granted in Section 2.1 or fails to make any payment required
in Section 3.1 of this Agreement and fails to cure such breach within the
applicable cure period, or if VSI/WSS fails to cure a material breach of
Section 2.3 within the Cure Period, then the VSI/WSS License will be terminated
and the following payments set forth in Section 3.1 will be accelerated and
deemed immediately due and payable as of the date of such termination: (1) the
Initial Royalty; (2) the Additional Royalty; and (3) the VSI/WSS Acquisition
Royalties, but only to the extent that the triggering conditions set forth in
Section 3.1(iii) have occurred prior to said breach.
11. CONFIDENTIALITY
     11.1 Definition of Confidential Information. “Confidential Information”
shall mean any confidential technical data, trade secret, know-how or other
confidential information disclosed by any Party hereunder in writing, orally, or
by drawing or other form and which shall be marked by the disclosing party as
“Confidential” or “Proprietary.” If such information is disclosed orally, or
through demonstration, in order to be deemed Confidential Information, it must
be specifically designated as being of a confidential nature at the time of
disclosure and reduced in writing and delivered to the receiving party within
thirty (30) calendar days of such disclosure.
     11.2 Exceptions To Confidentiality. Notwithstanding the foregoing,
Confidential Information shall not include information which: (i) is known to
the receiving party at the time of disclosure or becomes known to the receiving
party without breach of this Agreement or violation of a court order; (ii) is or
becomes publicly known through no wrongful act of the receiving party or any
subsidiary of the receiving party; (iii) is rightfully received from a third
party without restriction on disclosure; (iv) is independently developed by the
receiving party or any of its subsidiaries without use of the Confidential
Information of the disclosing party; or (v) is approved for release upon a prior
written consent of the disclosing party.
     11.3 Confidentiality Obligations. The receiving party agrees that it will
not disclose any Confidential Information to any third party and will not use
Confidential Information of the disclosing party for any purpose other than for
the performance of the rights and obligations

15



--------------------------------------------------------------------------------



 



hereunder during the Term of this Agreement and for a period of [ * ]
thereafter, without the prior written consent of the disclosing party. The
receiving party further agrees that Confidential Information shall remain the
sole property of the disclosing party and that it will take all reasonable
precautions to prevent any unauthorized disclosure of Confidential Information
by its employees and other representatives. No license shall be granted by the
disclosing party to the receiving party with respect to Confidential Information
disclosed hereunder unless otherwise expressly provided herein.
     11.4 Return of Confidential Information. Upon the request of the disclosing
party, the receiving party will promptly return all Confidential Information
furnished hereunder and all copies thereof.
     11.5 Disclosure. Neither party shall disclose this Agreement or any of the
terms hereof to any third party without the prior written consent of the other
party. This Agreement and its terms shall be held in strict confidence by each
party and shall constitute Confidential Information. [ * ] Further, based upon
consultation with inside or outside legal counsel, either party may disclose
information concerning this Agreement as required by the rules, orders,
regulations, discovery requirements, subpoenas or directives of a court,
government or governmental agency (including without limitation the SEC). In the
event either party determines that this Agreement, or portions thereof, is
required to be filed with the SEC, it will seek confidential treatment of the
Agreement or such portions thereof as and to the extent permitted by the rules,
regulations and published guidance of the SEC. Notwithstanding anything to the
contrary, the Parties may publicly disclose (including to customers or users of
the Licensed VSI/WSS Products or the Licensed NetRatings Products, and to
VSI/WSS Providers or NetRatings Providers) that the Actions have been settled
and that use of the Licensed VSI/WSS Products and the NetRatings Products, in
accordance with the terms of this Agreement, is a licensed use. On or shortly
after the Effective Date, VSI/WSS and NetRatings may each issue a single
respective press release concerning the Agreement, which press releases will be
approved of by the parties prior to release of same, which approval shall not be
unreasonably withheld. The press release of VSI/WSS will be substantially in the
form shown in Exhibit D attached hereto, which NetRatings acknowledges has been
approved. Except as otherwise required by applicable law, no other public
announcements or press releases may be made by either party concerning the
Agreement without the prior approval of the other party, which approval shall
not be unreasonably withheld.
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------



 



12. NOTICES
     Any notice required to be given under this Agreement shall be in writing
and delivered personally to the other Party at the above-stated address or
mailed by certified, registered or express mail, return receipt requested, or by
Federal Express, attention CEO or General Counsel. In the case of NetRatings, a
copy of any such notice shall be sent by Federal Express to Seth H. Ostrow,
Esq., Dreier LLP, 499 Park Avenue, New York, NY 10022. In the case of VSI/WSS, a
copy of any such notice shall be sent by Federal Express to the attention of
James S. Blank, Esq., Latham & Watkins LLP, 885 Third Avenue, Suite 1000, New
York, NY 10022.
13 CHOICE OF LAW/JURISDICTION
     This Agreement shall be governed in accordance with the laws of the State
of New York. All disputes under this Agreement shall be resolved by litigation
in the appropriate federal or state courts located in the State of New York,
County of New York, and the Parties consent to the exclusive jurisdiction of
such courts for all such disputes, agree to accept service of process by mail
for all such disputes, and hereby waive any jurisdictional or venue defenses
otherwise available to them in connection with such courts for all such
disputes.
14. ATTORNEYS’ FEES
     In any litigation arising out of this Agreement, the prevailing party shall
be entitled to payment of its reasonable attorneys’ fees and costs by the other
party.
15. CHANGE OF CONTROL EVENT AND ASSIGNABILITY
     15.1 VSI/WSS Change of Control Event. In the event of any VSI/WSS Change of
Control Event, the VSI/WSS Additional Royalty required pursuant to
Section 3.1(ii) and the Accelerated Initial Royalty required pursuant to
Section 3.1(i) shall be immediately due and payable and shall be paid to
NetRatings within fifteen (15) business days of the effective date of the
VSI/WSS Change of Control Event. In addition to the foregoing, in the event of a
VSI/WSS Change of Control Event, provided that all royalty payments due prior to
the effective date of the VSI/WSS Change of Control Event have been paid in
accordance with Section 3 and this Section 15, and provided that VSI/WSS is in
all material respects in compliance with the Agreement, then, this Agreement,
including the VSI/WSS License, shall continue in full force and effect, and, at
the sole discretion of VSI/WSS, the Agreement, including the VSI/WSS License,
may be assigned by VSI/WSS to the VSI/WSS Purchaser, subject in each case
(whether or not so assigned) to the following limitations:
          (i) the VSI/WSS License and any sublicenses granted under this
Agreement shall be limited, subject to the restrictions in Section 15.1(ii), to
(1) the Licensed VSI/WSS Products commercially released as of the effective date
of the VSI/WSS Change of Control Event (“VSI/WSS Original Versions”); (2) the
VSI/WSS products, or elements thereof, which VSI/WSS can show were under
development as of the effective date of the VSI/WSS Change of Control Event, if
such VSI/WSS products are released as standard products within twelve
(12) months of the effective date of the VSI/WSS Change of Control Event;
(3) future versions of the VSI/WSS Original Versions which contain patches to,
bug fixes of, enhancements to, modifications of, improvements to, or updates or
upgrades of the VSI/WSS Original Versions,

17



--------------------------------------------------------------------------------



 



except for any new feature or functionality added to VSI/WSS Original Versions
which new feature or functionality in and of itself infringes a NetRatings
Patent that did not already cover the VSI/WSS Original Versions; and (4) future
versions of the VSI/WSS Original Versions which supersede any Licensed VSI/WSS
Product or a Section 15.1(i)(2) or Section 15.1(i)(3) product (e.g., new x.0
release), as evidenced by the cessation of the distribution or use of the
VSI/WSS Original Version of such Licensed VSI/WSS Product or Section 15.1(i)(2)
or Section 15.1(i)(3) product, or the use thereof to provide services to VSI/WSS
Customers, within three (3) months of the commercial release of the future
version (collectively, “VSI/WSS Original and Future Versions”);
          (ii) following any VSI/WSS Change of Control Event, the VSI/WSS
License and any sublicenses granted under this Agreement shall not permit
combining, merging, bundling or incorporating the Licensed VSI/WSS Products, or
any portion thereof, with any of the VSI/WSS Purchaser’s Web Analytics products,
services or technology not otherwise licensed pursuant to a separate NetRatings
patent license agreement between the VSI/WSS Purchaser and NetRatings, except if
the VSI/WSS Purchaser’s unlicensed Web Analytics products, services or
technology represent less than forty percent (40%) of the source code of the
combined, merged or bundled Web Analytics product, service or technology (for
the avoidance of doubt, if VSI/WSS or the VSI/WSS Purchaser, as applicable, is
combining, merging, bundling or incorporating a product, service or technology
other than a Web Analytics product, service or technology with a Licensed
VSI/WSS Product, then for purposes of this calculation the Licensed VSI/WSS
Product shall constitute 100% of the source code of the combined, merged or
bundled Web Analytics product, service or technology). Except as set forth in
the immediately preceding sentence, in the event that any unlicensed Web
Analytics products, services or technology developed, created or offered by the
VSI/WSS Purchaser (other than the products, services or technology which the
VSI/WSS Purchaser acquired from VSI/WSS as a result of the VSI/WSS Change of
Control Event), or any portion of such unlicensed Web Analytics products,
services or technology, is bundled with, combined with, merged with or
incorporated into any of the Licensed VSI/WSS Products (“Altered VSI/WSS
Products”), then any such Altered VSI/WSS Products will not be deemed to be
Licensed VSI/WSS Products under this Agreement and the VSI/WSS License and any
sublicenses granted hereunder will not apply to such Altered VSI/WSS Products;
          (iii) nothing in this Section 15.1 shall preclude VSI/WSS or a VSI/WSS
Purchaser from combining, merging, bundling or incorporating any unlicensed
product, service or technology into or with a Licensed VSI/WSS Product (or any
portion thereof) if such unlicensed product, service or technology does not, by
itself, infringe any claim of any NetRatings Patent, and the license granted in
this Agreement shall continue to extend to such Licensed VSI/WSS Product
notwithstanding any such combining, merging, bundling or incorporating; and
          (iv) VSI/WSS shall provide written notice of its intent to assign this
Agreement to a VSI/WSS Purchaser upon or following a VSI/WSS Change of Control
Event prior to or concurrently with the effective date of the assignment.
     15.2 VSI/WSS Assignment. Other than as specifically provided in
Section 15.1 or 15.2 herein, VSI/WSS shall not assign (in whole or in part) this
Agreement or its rights and

18



--------------------------------------------------------------------------------



 



obligations hereunder, including without limitation the VSI/WSS License, to any
third party (other than to an Affiliate) without the prior express written
approval of NetRatings; provided that VSI/WSS may assign this Agreement to an
Affiliate without any such approval. Any assignment of this Agreement, except as
permitted under Section 15.1 or 15.2, shall constitute a material breach of this
Agreement. The provisions of the Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto, their heirs, administrators, successors
and assigns, but only to the extent permitted under this Section 15. For
avoidance of doubt, in connection with each successive assignment permitted
under this Section 15, the assignee of this Agreement, including without
limitation the VSI/WSS License, shall enjoy all the rights and benefits of, and
shall be subject to all of the obligations of, VSI/WSS under this Agreement, and
all references to VSI/WSS in this Agreement shall be deemed to refer to such
assignee from and after each such assignment.
     15.3 NetRatings Assignment. This Agreement and the NetRatings License
granted to NetRatings pursuant to Section 2.2 of this Agreement shall be
assignable and transferable to any acquirer of NetRatings or to The Nielsen
Company or any of its subsidiaries. If NetRatings elects to so assign or
transfer this Agreement, then the NetRatings License shall be limited to:
(1) the Licensed NetRatings Products commercially released as of the effective
date of the assignment or transfer (“NetRatings Original Versions”); (2) the
NetRatings products, or elements thereof, which NetRatings can show were under
development as of the effective date of the assignment or transfer, if such
NetRatings products are released as standard products within twelve (12) months
of the effective date of the assignment or transfer; (3) future versions of the
NetRatings Original Versions which contain patches to, bug fixes of,
enhancements to, modifications of, improvements to, or updates or upgrades of
the NetRatings Original Versions, except for any new feature or functionality
added to NetRatings Original Versions which new feature or functionality in and
of itself infringes a VSI/WSS Patent that did not already cover the NetRatings
Original Versions; and (4) future versions of the NetRatings Original Versions
which completely replace any Licensed NetRatings Product or Section 15.3(2) or
Section 15.3(3) product (e.g., new x.0 release), as evidenced by the cessation
of the distribution or use of the Licensed NetRatings Product or Section 15.3(2)
or Section 15.3(3) product or the use thereof to provide services to NetRatings
Customers within three (3) months of the commercial release of the future
version (collectively, “NetRatings Original and Future Versions”).
16. VSI/WSS ACQUISITIONS
     16.1 Licensed VSI/WSS Products. In the event VSI/WSS acquires a VSI/WSS
Acquired Entity or the products, services, technology, customers, or other
assets thereof pursuant to Section 3.1(iii), then the VSI/WSS Acquired Entity’s
Web Analytics products, services, and technology will be considered Licensed
VSI/WSS Products under this Agreement as of the effective date of the
acquisition if and only if, within thirty (30) business days after the effective
date of such acquisition, VSI/WSS pays NetRatings the VSI/WSS Acquisition
Royalties, if any, contemplated by Section 3.1(iii) and provides the royalty
statement regarding such VSI/WSS Acquired Entity required under Section 3.6. If
VSI/WSS does not timely pay NetRatings the required VSI/WSS Acquisition
Royalties, if any, and timely provide the Section 3.6 royalty statement, then
the VSI/WSS License granted in this Agreement shall not extend to any products,
services, or technology developed, created or offered by the VSI/WSS Acquired
Entity, including to the extent any products, services or technology developed,
created or offered by the

19



--------------------------------------------------------------------------------



 



VSI/WSS Acquired Entity are incorporated into any of the Licensed VSI/WSS
Products, until such time as such required VSI/WSS Acquisition Royalties, if
any, are paid, and such Section 3.6 royalty statements are provided, to
NetRatings. Nothing in this Section 16 or otherwise shall preclude VSI/WSS from
combining, merging, bundling or incorporating any unlicensed product, service or
technology into or with a Licensed VSI/WSS Product (or any portion thereof) if
such unlicensed product, service or technology does not, by itself, infringe any
claim of any NetRatings Patent, and the license granted in this Agreement shall
continue to extend to such Licensed VSI/WSS Product notwithstanding any such
combining, merging, bundling or incorporating.
     16.2 For the avoidance of doubt, in the event VSI/WSS acquires a VSI/WSS
Acquired Entity or the products, services, technology, customers or other assets
thereof pursuant to Section 3.1(iii), and VSI/WSS is not obligated to pay the
VSI/WSS Acquisition Royalties for one or more of the reasons set forth in
Section 3.1(iii) or (iv), then the VSI/WSS Acquired Entity’s Web Analytics
products, services or technology will be considered Licensed VSI/WSS Products
under this Agreement as of the effective date of the acquisition.
     16.3 VSI/WSS’s election not to obtain a license and/or release for an
acquisition pursuant to Section 3.1(iii) or (v) by paying the VSI/WSS
Acquisition Royalty and/or Acquisition Release Royalty and subsequent use or
sale of unlicensed products shall not be deemed a breach of this Agreement.
17. WAIVER
     No waiver by either Party of any default shall be deemed as a waiver of any
prior or subsequent default of the same or other provisions of this Agreement.
18. SEVERABILITY
     If any term, clause or provision hereof is held invalid or unenforceable by
a court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause or provision and such invalid term,
clause or provision shall be deemed to be severed from the Agreement.
19. COUNTERPARTS
     This Agreement may be executed by the Parties in counterparts, which, when
assembled, shall be considered a fully executed original of this Agreement.
20. SURVIVAL
     The following provisions shall survive the termination or expiration of
this Agreement: Sections 6, 7, 8, 9, 10 and 11.

20



--------------------------------------------------------------------------------



 



21. NO ADMISSION
     This Agreement represents a resolution of disputed issues and claims
between the Parties. Nothing contained herein is, or is to be construed as, an
admission or evidence of liability on the part of either Party.
22. ENTIRE AGREEMENT; AMENDMENT
     This Agreement constitutes the entire understanding of the Parties, and
revokes and supersedes all prior agreements between the Parties and is intended
as a final expression of their agreement. For the avoidance of doubt, the
Virginia Action Agreement shall remain in full force and effect; provided,
however, that in the event of any conflict between this Agreement and the
Virginia Action Agreement, this Agreement shall control. Each of VSI/WSS and
NetRatings acknowledges and agrees that such party is not currently aware of any
such conflict. Notwithstanding and without limitation of the foregoing, nothing
in this Agreement is intended nor shall be deemed to void the payment
obligations of VSTLLC to NetRatings under Section 3.1(i) and 3.1(ii) of the
Virginia Action Agreement. All negotiations and representations made prior to
the execution of this Agreement shall be deemed to have been integrated into the
terms and conditions of this Agreement. This Agreement shall not be modified or
amended except in writing signed by the Parties hereto and specifically
referring to this Agreement.
23. VSI/WSS FAVORABLE TREATMENT
     In addition to, and without limitation of, other consideration exchanged in
this Agreement, NetRatings has entered into this Agreement on the terms and
conditions set forth herein in consideration of the representations and
warranties made by VSI/WSS to NetRatings, including with respect to all
financial information provided by VSI/WSS to NetRatings concerning VSI/WSS’
financial condition, the NetRatings License, resolution of the California Action
and other strategic and business reasons.
[SIGNATURE PAGE FOLLOWS]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have each caused this Agreement to be executed by their respective duly
authorized representative identified below.

                  NETRATINGS, INC.       VISUAL SCIENCES, INC.            
(f/k/a WEBSIDESTORY, INC.)
 
               
BY:
  /s/ Peter Piazza       BY:   /s/ Dru Greenhalgh
 
 
 
         
 
  PRINT NAME: Peter Piazza       PRINT NAME: Dru Greenhalgh
 
                TITLE: VP, Legal       TITLE: General Counsel, Corporate
Secretary

NETRATINGS AND VISUAL SCIENCES, INC. (F/K/A WEBSIDESTORY)
SETTLEMENT AND PATENT LICENSE AGREEMENT

 



--------------------------------------------------------------------------------



 



APPENDIX

     
SCHEDULE A:
  LICENSED VSI/WSS PRODUCTS
 
   
SCHEDUlE B:
  LICENSED NETRATINGS PRODUCTS
 
   
SCHEDULE C:
  LIST OF COMPANIES
 
   
EXHIBIT A:
  STIPULATION OF DISMISSAL WITH PREJUDICE — NEW YORK ACTION
 
   
EXHIBIT B:
  STIPULATION OF DISMISSAL WITH PREJUDICE — CALIFORNIA ACTION
 
   
EXHIBIT C:
  WIRE TRANSFER INFORMATION FOR NETRATINGS
 
   
EXHIBIT D:
  PRESS RELEASE
 
   
ATTACHMENT 1:
  VIRGINIA ACTIONAGREEMENT

23



--------------------------------------------------------------------------------



 



SCHEDULE A
LICENSED VSI/WSS PRODUCTS
The following products, services, technologies, plus all components subsumed
within or used with each of the following, all data collected by each of the
following and all products, services or technology using such data, as well as
all components of the system architecture owned, operated or maintained by or on
behalf of VSI/WSS, currently or previously developed, which may or may not have
been commercially released, including without limitation:
HBX Analytics (including Commerce)
HitBox Professional
Visual Sciences Guided Search
Visual Sciences Search
Visual Sciences Publish
Visual Sciences Bid
StatMarket
Active Insights
Visual Sciences Visual Learning (Education Services)
Visual Sciences Best Practices
Visual Sciences Optimization Consulting
Atomz Search
HBX Report Builder
HBX Active Segmentation
Stream Integration Platform/HBX Analytics APIs
Stream Campaign API
Stream Reporting API
Stream Visitor Profile API
Stream Data Feed
HBX Data Feeds
HBX Active Dashboard
Active Alerts
Active Console
Active Browsing (Search)
Active Navigation (Search)
Active Ranking (Search)
Active Promotion (Search)
Stream SEO Sitemap Data Feed (Search)
Stream Shopping Engine Data Feed (Search)
Connect

24



--------------------------------------------------------------------------------



 



SCHEDULE B
LICENSED NETRATINGS PRODUCTS
The following products, services, technologies, plus all components subsumed
within or used with each of the following,all data collected by each of the
following and all products, services or technology using such data, as well as
all components of the system architecture owned, operated or maintained by or on
behalf of NetRatings, currently or previously developed, which may or may not
have been commercially released, including without limitation:
VideoCensus
NetView
AdRelevance
@Plan
MegaPanel
MegaView Financial
MegaView Search
MegaView Online Retail
MegaView Travel
MegaView Local
SiteCensus
MarketIntelligence
AdIntelligence
MarketCensus
NetEffect
WebIntercept
WebRF
LemonAd
Customer Intelligence
AdEffectiveness
HomeScan Online
MarketView
Custom Reporting and Analytics
Custom Research and Analytics
SiteCensus Streaming
SiteCensus Link Overlay
MegaMatch
SiteCensus Wireless/Mobile
Fusion
PoliticalView
Post Analysis Reporting
TAM (Total Audience Measurement)
Mobile Internet Report
Insight
Online Observer
BannerTrack

25



--------------------------------------------------------------------------------



 



CacheTrack
CommerceTrack
BrandPulse
BlogPulse
NetView Plus
NetMeter
NetSight
MegaSight
Insight
NetSite
NetLight/NetLite
NetView Web Interface
NetView Report Manager
AdContact Prospecting Tool
AdAcross
Analytical Services
Product Targeting Report
SiteCensus Reporting Interface
Vertical MI Reporting Interface
Customer Intelligence Reporting Interface
AdRelevance Report Builder
AdRelevance Report Manager
AdRelevance Report Viewer
Customer Analysis Platform
Custom Aggregation Tool
Custom Targeting Tool

26



--------------------------------------------------------------------------------



 



SCHEDULE C
LIST OF COMPANIES
[ * ]
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

27



--------------------------------------------------------------------------------



 



EXHIBIT A
STIPULATION OF DISMISSAL
WITH PREJUDICE — NEW YORK ACTION
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

             
NETRATINGS, INC.,
          Civil Action No. 06-cv-878 (LTS) (AJP)
 
      Plaintiff,    
 
  vs.       STIPULATION AND ORDER OF
DISMISSAL WITH PREJUDICE
WEBSIDESTORY, INC.,
           
 
      Defendant.    

     Plaintiff NetRatings, Inc. (“NetRatings”), by its counsel Dreier LLP, and
Defendant WebSideStory, Inc. (“WebSideStory”), by its counsel Latham & Watkins
LLP, hereby stipulate that they have reached a confidential settlement of the
dispute that is the subject matter of the above-referenced action (the
“Action”). Based upon such settlement, and upon the consent and approval of
NetRatings and WebSideStory as indicated herein, IT IS HEREBY ORDERED, ADJUDGED
AND DECREED that:
     1. The Action, including, without limitation, all claims and counterclaims
asserted in the Action, is hereby dismissed with prejudice as to all parties
pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure.
     2. Each party shall bear its own costs and attorneys fees.

28



--------------------------------------------------------------------------------



 



AGREED TO AND ACCEPTED:

     
Date:
  Date:
 
   
Counsel for NetRatings, Inc.
  Counsel for WebSideStory, Inc.
 
   
DREIER LLP
  LATHAM & WATKINS LLP

             
By:
      By:    
 
           
 
  Seth H. Ostrow
Arianna Frankl
Karine Louis       James S. Blank

         
499 Park Avenue
  885 Third Avenue    
New York, New York 10022
  Suite 1000    
Telephone: (212) 328-6100
  New York, NY 10022    
Facsimile: (212) 328-6101
  Telephone: (212) 906-1200
Facsimile: (212) 751-4864    

         
SO ORDERED:
       
 
       
Date
       
 
 
 
   
 
  HON. LAURA TAYLOR SWAIN    
 
  UNITED STATES DISTRICT JUDGE    

29



--------------------------------------------------------------------------------



 



EXHIBIT B
STIPULATION OF DISMISSAL
WITH PREJUDICE — CALIFORNIA ACTION
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA

             
WEBSIDESTORY, INC.,
          Civil Action No. 06-cv-0408 WQH (AJB)
 
      Plaintiff,    
 
          STIPULATION AND ORDER OF
 
  vs.       DISMISSAL WITH PREJUDICE
NETRATINGS, INC.,
           
 
      Defendant.    

     Plaintiff WebSideStory, Inc. (“WebSideStory”), by its counsel Latham &
Watkins LLP, and Defendant NetRatings, Inc. (“NetRatings”), by its counsel
Dreier, LLP, hereby stipulate that they have reached a confidential settlement
of the dispute that is the subject matter of the above-referenced action (the
“Action”). Based upon such settlement, and upon the consent and approval of
WebSideStory and NetRatings as indicated herein, IT IS HEREBY ORDERED, ADJUDGED
AND DECREED that:
     1. The Action, including, without limitation, all claims and counterclaims
asserted in the Action, is hereby dismissed with prejudice as to all parties
pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure.
     2. Each party shall bear its own costs and attorneys fees.

30



--------------------------------------------------------------------------------



 



AGREED TO AND ACCEPTED:

     
Date:
  Date:
 
   
Counsel for WebSideStory, Inc.
  Counsel for NetRatings, Inc.
 
   
LATHAM & WATKINS LLP
  DREIER LLP

             
By:
      By:    
 
           
 
  Stephen P. Swinton       Seth H. Ostrow
 
          Arianna Frankl
 
          Karine Louis

         
12636 High Bluff Drive
  499 Park Avenue    
San Diego, CA 92130
  New York, New York 10022    
Telephone: (858) 523-5400
  Telephone: (212) 328-6100    
Facsimile: (858) 523-5450
  Facsimile: (212) 328-6101    

         
SO ORDERED:
       
 
       
Date:
       
 
 
 
HON. ANTHONY J. BATTAGLIA    
 
  UNITED STATES DISTRICT JUDGE    

31



--------------------------------------------------------------------------------



 



EXHIBIT C
WIRE TRANSFER INFORMATION FOR NETRATINGS, INC.
[ * ]
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

32



--------------------------------------------------------------------------------



 



EXHIBIT D
PRESS RELEASE

33



--------------------------------------------------------------------------------



 



(VISUAL SCIENCES LOGO) [a35156a3515600.gif]
FOR IMMEDIATE RELEASE
Karen Haus-Moran, Carolyn Bass
Market Street Partners for Visual Sciences, Inc.
Karen@marketstreetpartners.com
Carolyn@marketstreetpartners.com
+1.415.445.3240
Visual Sciences Announces Settlement and Patent
License Agreement with NetRatings
San Diego – August 20, 2007 – Visual Sciences, Inc. (formerly known as
WebSideStory, Inc.) (NASDAQ: VSCN), a leading provider of real-time analytics
applications, today announced that it has settled the patent litigation between
the company and NetRatings, Inc.
Under the terms of a settlement and patent license agreement, the company and
NetRatings have agreed to dismiss the pending lawsuits the parties filed against
each other in February 2006 and have exchanged non-exclusive worldwide licenses
to certain patent and patent applications owned by the other party. Visual
Sciences has also agreed to pay NetRatings $9.0 million, of which $2.0 million
is due upon execution of the settlement and patent license agreement with the
remaining $7.0 million payable in quarterly installments of $500,000 commencing
on March 31, 2008. In addition, in connection with a change in control of Visual
Sciences an additional payment of $2.25 million would be payable to NetRatings
and $2.0 million of the $7.0 million in ongoing payments would be accelerated.
“We are pleased that we have put the litigation with NetRatings behind us so we
can focus our energy and attention on delivering valuable real-time analytics
solutions to our clients,” said Jim MacIntyre, chief executive officer of Visual
Sciences. “We believe the settlement provides benefits to all areas of our
company: our clients can continue to make strategic commitments to our web
analytics solutions confident that their interests have been protected; our
shareholders can move forward with their investments in the company without the
uncertainty engendered by the litigation; and our management team can
concentrate on executing the company’s plan without the distractions caused by
the litigation.”
About Visual Sciences
Founded in 1996, Visual Sciences, Inc. (formerly known as WebSideStory, Inc.)
(NASDAQ: VSCN) is a leading provider of real-time analytics applications. The
company’s analytics applications, based on its patent pending on-demand service
and software platform, enable fast and detailed analytics on large volumes of
streaming and stored data. More than 1,590 enterprises worldwide rely on the
answers delivered by these applications to provide them with actionable
intelligence to optimize their business operations. The company provides
real-time analytics applications for Web sites, contact centers, retail
points-of-sale, messaging systems and the intelligence community. Visual
Sciences flexible technology platform, Visual Sciences

 



--------------------------------------------------------------------------------



 



Technology Platform 5™, allows the company to rapidly introduce tailored
solutions to meet its clients’ needs. Visual Sciences is headquartered in San
Diego, Calif., and has East Coast offices in Herndon, Virginia and European
headquarters in Amsterdam, The Netherlands. For more information, contact Visual
Sciences. Voice: 858.546.0040. Fax: 858.546.0480. Address: 10182 Telesis Court,
6th Floor, San Diego, CA 92121. Web site: www.visualsciences.com. Visual
Sciences is a registered trademark of Visual Sciences, Inc.
Forward-Looking Statements
Statements in this press release that are not a description of historical facts
are forward-looking statements. You should not regard any forward-looking
statement as a representation by Visual Sciences that any of its plans will be
achieved. Actual results may differ materially from those set forth in this
release due to the risks and uncertainties inherent in Visual Sciences’
business, including, without limitation: Visual Sciences’ reliance on its Web
analytics services for the majority of its revenue; potential impacts on our
business, results of operations and common stock price resulting from the
process we are undertaking with an investment banking firm to evaluate potential
strategic transactions with interested parties; blocking or erasing of cookies
or limitations on the company’s ability to use cookies; Visual Sciences’ limited
experience with real-time analytics applications beyond Web analytics; the risks
associated with integrating the operations and products of acquired companies
with those of Visual Sciences; privacy concerns and laws or other domestic or
foreign regulations that may subject Visual Sciences to litigation or limit the
company’s ability to collect and use Internet user information; Visual Sciences’
ability to defend itself against claims of patent infringement alleged by
NetRatings, Inc.; Visual Sciences’ ongoing ability to protect its own
intellectual property rights and to avoid violating the intellectual property
rights of third parties; the highly competitive markets in which the company
operates that could make it difficult for Visual Sciences to acquire and retain
customers; the risk that Visual Sciences’ customers fail to renew their
agreements; the risks associated with the company’s indebtedness, including the
risk of non-compliance with the covenants in the company’s credit facility; the
risk that Visual Sciences’ services may become obsolete in a market with rapidly
changing technology and industry standards; the risks associated with renaming
the company and undertaking related branding activities; and other risks
described in Visual Sciences’ Securities and Exchange Commission filings,
including the company’s annual report on Form 10-K for the year ended
December 31, 2006 and quarterly reports on Form 10-Q. Do not place undue
reliance on these forward-looking statements which speak only as of the date of
this news release. All forward-looking statements are qualified in their
entirety by this cautionary statement, and Visual Sciences undertakes no
obligation to revise or update this news release to reflect events or
circumstances after the date of this news release.

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
VIRGINIA ACTION AGREEMENT

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL — SUBJECT TO FRE 408
SETTLEMENT AND
PATENT LICENSE AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made as of this 25th day of October,
2005 (the “Effective Date” by and between NetRatings, Inc., a Delaware
corporation, with offices at 120 West 45th Street, New York, New York 10036
(“NetRatings”), and Visual Sciences, LLC, a Delaware company, with offices at
1616 Anderson Road, Virginia 22102 (collectively, “Licensee”) (NetRatings and
Licensee collectively, the “Parties”).
WITNESSETH:
     WHEREAS, NetRatings is the sole and exclusive owner or joint owner of
certain United States and foreign patents and patent applications, as further
identified herein;
     WHEREAS, the Parties are presently engaged in litigation in the United
States District Court for the Eastern District of Virginia, captioned
NetRatings, Inc. Visual Sciences, LLC, Civil Action No. 2:05-CV-349 (the
“Action”);
     WHEREAS, in the Action, NetRatings has alleged that Licensee has infringed
and continues to infringe certain of the aforementioned United States patents of
NetRatings;
     WHEREAS, Licensee denies that any of its products and services infringe the
aforementioned United States patents of NetRatings;
     WHEREAS, the Parties wish to resolve and settle the Action and all disputes
that are the subject matter of the Action; and
     WHEREAS, as part of the settlement of the Action, NetRatings wishes to
grant to Licensee, and Licensee wishes to receive, a license under the
aforementioned United States and foreign patents and patent applications of
NetRatings pursuant to the terms and subject to the conditions of this
Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, the Parties agree as follows:
1. DEFINITIONS
     The capitalized terms in this Agreement which are not defined in the text
of the Agreement shall have the meanings set forth in this Section 1. In
addition, the existence or scope of any defined term in this Agreement shall not
constitute or be deemed to be a representation by, or a belief on the part of,
NetRatings that the NetRatings Patents (as defined herein) or any claims therein
are in any way limited in scope or to application or enforcement in any
particular fields of use.
NetRatings: ____
Licensee: _____

 



--------------------------------------------------------------------------------



 



     1.1 “Affiliate” of a party shall mean any company or other entity which
Controls, is Controlled by, or is under common Control with that party.
     1.2 “Change of Control Event” means the sale to a person or entity
(“Purchaser”) of (i) all or substantially all of the assets of the Licensee;
(ii) sufficient equity of Licensee to effect a change of control of Licensee
including by merger, acquisition, consolidation or other reorganization;
(iii) fifty percent (50%) or more of the combined voting power of Licensee’s
then outstanding securities; or (iv) all or substantially all of the assets of
the Licensee within the Web Analytics Field.
     1.3 “Control” shall mean having the power to direct the management and
policies of an entity (directly or indirectly through one or more
intermediaries) through the ownership of voting securities or by contract to
direct the arrangement and policies of a person.
     1.4 “Distribute”(and all variations of the term “distribute” as the context
requires, including but not limited to “Distribution” and “Distributed”) shall
mean to use, demonstrate, evaluate, market, sell, offer to sell, license, offer
to license, sublicense, offer to sublicense, lease, offer to lease, export,
import, or make or offer to make any other disposition or transfer of computer
software or services to another person or entity for any purpose either directly
or indirectly through agents, independent contractors, or other representatives.
     1.5 “Licensed Products” shall mean the products and services set forth on
Schedule B hereto and, subject to Section 14.3, any products and services that
may in the future be offered by Licensee which are within the Web Analytics
Field, as defined herein.
     1.6 “Licensee’s Revenue” shall mean Licensee’s gross revenues from the
Distribution of Licensed Products, less excise taxes, discounts and allowances
actually shown on an applicable invoice. No costs shall be deducted from
Licensee’s Revenue; nor shall any deduction from Licensee’s Revenue be allowed
for any uncollectible accounts or allowances. Revenues the Licensed Products
shall be deemed to have occurred when fees for such Licensed Products are
billed, invoiced, or paid for, whichever event occurs first, regardless of the
time of collection of applicable sums arising from such sales, if ever. All
pricing of the Licensed Products shall be based on Licensee’s customary pricing
policies for its products and services and will not be contrary to the intent
and purpose of this Agreement. Solely for the purpose of calculating Licensee’s
Revenue under this Agreement, to the extent that (i) Licensee’s Distribution of
any Licensed Products to any Distributor or Affiliate is at a price less than
the standard price charged to Licensee’s other customers, Licensee’s Revenue
from such Distribution shall be computed at the standard price for such Licensed
Products rather than the reduced price, (ii) Licensee Distributes any Licensed
Products offered for free or for a discount based on sales of other products or
services, Licensee’s Revenue from such Distribution shall be computed at the
standard price for such Licensed Products rather than any reduced price, or
(iii) Licensee Distributes any Licensed Products bundled with other products or
services for sale at a single price, Licensee’s revenue from such Distribution
shall be computed using the entire value received from Licensee from the
Distribution of the Licensed Products and such other products or services rather
than any apportioned amount.
NetRatings: ____
Licensee: _____

2



--------------------------------------------------------------------------------



 



     1.7 “NetRatings Patents” shall mean the United States and foreign patents
and patent applications identified on Schedule A attached hereto. In addition,
the NetRatings Patents shall include all United States and foreign patents
issuing as divisionals, continuations, continuations-in-part, reissues,
reexaminations, renewals or extensions of any of the patents and patent
applications identified in the attached Schedule A.
     1.8 “Term” shall mean the period commencing as of the Effective Date and
continuing to and including the date on which the last remaining of the
NetRatings Patents expires, unless earlier terminated in accordance with
Section 9.
     1.9 “Web Analytics Field” shall mean [ * ].
2. LICENSE
     2.1 Grant of License to Licensee. Subject to Section 2.2, NetRatings hereby
grants to Licensee, subject to the terms and conditions of this Agreement, a
limited, non-exclusive, non-transferable (except in accordance with Section 14)
royalty-bearing world-wide license under the NetRatings Patents during the Term
to make (including the right to practice methods, processes and procedures),
have made, Distribute, and have Distributed the Licensed Products (the
“License"), and to grant sublicenses (in accordance with Section 2.4). The
License granted hereunder shall be in effect during the Term if and only if
Licensee is at all times in full compliance with the terms and conditions of
this Agreement. After all payments required under Sections 3.1(i) and 3.1(ii)
have been paid in full, no further royalty fees will be due and the License will
be fully paid-up.
     2.2 Exclusion. Notwithstanding anything in this Agreement to the contrary,
Licensee expressly acknowledges and agrees that the License granted under this
Agreement does not permit the Licensee to [ * ].
     2.3 Reservation of Rights. Any and all rights not expressly granted to
Licensee in this Agreement with respect to the NetRatings Patents, including,
without limitation, the right to enforce the NetRatings Patents against third
parties and collect royalties and/or damages in connection therewith, are hereby
reserved and retained exclusively by NetRatings.
     2.4 Sublicense Rights. Licensee may grant to customers and purchasers of
the Licensed Products a limited, non-exclusive sublicense under the NetRatings
Patents solely for the purpose of allowing such entities to use the Licensed
Products, subject to all of the conditions of this Agreement. Licensee may grant
to Licensee’s vendors, whose products and/or services are necessary to enable
Licensee to Distribute the Licensed Products, a limited sublicense under the
NetRatings Patents solely to the extent necessary to enable such vendors and/or
distributors to provide to Licensee the products services necessary to enable
Licensee to Distribute the
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

NetRatings: ____
Licensee: _____

3



--------------------------------------------------------------------------------



 



Licensed Products. Licensee may grant to Licensee’s Distributors a limited
sublicense under the NetRatings Patents solely for the purpose of Distributing
each copy of the Licensed Product obtained by the Distributor, directly or
indirectly, from Licensee. Other than as expressly provided in this Section 2.4,
Licensee may not grant any other sublicenses of any kind under this Agreement
and any attempt by Licensee to do so will constitute a material breach of this
Agreement.
     2.5 Cooperation/Enforcement Actions. At the request of NetRatings, Licensee
shall, at NetRatings’ expense and upon reasonable notice, reasonably cooperate
with NetRatings in connection with the enforcement or prosecution of any of the
NetRatings Patents.
     2.6 Markings and Samples. Licensee shall fully comply with the patent
marking provisions of the United States or other applicable patent laws. In
furtherance of the foregoing, Licensee will include the identifying numbers of
the NetRatings Patents and an indication that the Licensed Products are licensed
under such NetRatings Patents in at least one location on Licensee’s Web site,
in Licensee’s user manuals, in Licensee’s software license agreements, end user
license agreements, and other agreements granting to any person or entity the
right to use the Licensed Products, and in at least one location on each
physically packaged version of the Licensed Products. At least once during each
calendar year of the Term, Licensee shall submit to NetRatings one sample of
each of the foregoing items to be marked sufficient to show that the marking
requirements of this Section 2.6 are being fulfilled. Neither the marking of any
Licensed Product pursuant to this Agreement or this Section shall be deemed to
constitute an admission by Licensee that the Licensed Products are covered by
the NetRatings Patents.
3. PAYMENT OF ROYALTIES
     3.1 Royalty Fees.
          (i) As partial consideration for the settlement of the Action and the
License granted under this Agreement, and in addition to any payments that may
be required under Section 3.1(ii) of this Agreement, Licensee shall pay
one-million U.S. dollars ($1,000,000) to NetRatings (the “Initial Royalty”). The
Initial Royalty shall be deemed immediately owing to NetRatings as of the
Effective Date. Notwithstanding the foregoing, and as an accommodation to
Licensee, NetRatings shall accept payment of the Initial Royalty in the
following manner: (1) within five (5) business days from the date on which
Licensee executes this Agreement and receives an original of this Agreement,
including all Exhibits, that has been executed by a duly authorized
representative of NetRatings, Licensee shall pay one-hundred thousand U.S.
dollars ($100,000) to NetRatings, (2) on or before December 16, 2005, Licensee
shall pay one-hundred thousand U.S. dollars ($100,000) to NetRatings, and
(3) for the calendar quarter commencing January 2006, and continuing therefrom
until a total of 40 payments equaling eight-hundred thousand U.S. dollars
($800,000) have been made, within fifteen (15) days following the end of each
calendar quarter, Licensee shall pay twenty-thousand U.S. dollars ($20,000) to
NetRatings. After the payments required under this Section 3.1(i) have been paid
in full, no further royalty fees will be due under this Section 3.1(i).
NetRatings: ____
Licensee: _____

4



--------------------------------------------------------------------------------



 



          (ii) As further consideration for the License granted under this
Agreement, and in addition to the payments of the Initial Royalty required
pursuant to Section 3.1(i) of this Agreement, Licensee will pay NetRatings an
additional royalty of up to one million U.S. dollars ($1,000,000) (the
“Additional Royalty”) as follows: (i) for each calendar year in which Licensee’s
Revenue reaches at least [ * ], Licensee will pay NetRatings [ * ]; (ii) for
each calendar year in which Licensee’s Revenue exceeds [ * ], Licensee will pay
NetRatings [ * ]; and (iii) for each calendar year in which Licensee’s Revenue
exceeds [ * ], Licensee will pay NetRatings [ * ]. The Additional Royalty shall
be calculated and paid to NetRatings by Licensee at Licensee’s sole expense on a
yearly basis within thirty (30) days following the end of each calendar year
(each a “Royalty Period”) during the Term. Licensee’s obligation to pay the
Additional Royalty on a yearly basis during the Term of this Agreement will
terminate when the total amount of Additional Royalty fees paid by Licensee to
NetRatings pursuant to this Section 3.1(ii) reaches one million U.S. dollars
($1,000,000), after which time the payments required under this Section 3.1(ii)
shall be deemed to be paid in full, and no further royalty fees will be due
under this Section 3.1(ii).
          (iii) Termination of Additional Royalty Obligations. In the event
that, and only in the event that, every claim of every one of the NetRatings
Patents is held to be invalid and/or unenforceable against all persons or
entities by a final, non-appealable decision of a court having competent
jurisdiction and authority to issue such a holding, then the Additional Royalty
shall terminate as of the date of such final, non-appealable decision. From that
date forward, no Additional Royalty payments will be due. The termination of the
Additional Royalty payments pursuant to this Section 3.1(iii) shall not entitle
Licensee to a refund of any payments previously made. For the avoidance of any
doubt, this Section 3.1(iii) does not and shall not be construed to affect the
payment of the Initial Royalty required under Section 3.1(i) of this Agreement
and the Initial Royalty is due and payable as of the Effective Date irrespective
of any subsequent event, including any holding as to the validity or
unenforceability of the NetRatings Patents.
     3.2 Method of Payment. Unless otherwise specified in writing by NetRatings,
all payments to be made by Licensee under this Agreement shall be made by wire
transfer of funds to the account of NetRatings as set forth in Exhibit B hereto.
     3.3 Interest on Late Payments. Late payments shall incur interest at the
rate of One Percent (1%) per month from the date such payments were originally
due hereunder.
     3.4 Royalty Statements. Simultaneously with the making of any of the
Additional Royalty payments which may be required under Section 3.1(ii) of this
Agreement, Licensee shall provide NetRatings with a written statement in the
form attached as Exhibit C hereto indicating the basis for the calculation of
such Additional Royalty payments. Such royalty statements shall be certified as
accurate by a duly authorized officer of Licensee. Such statements shall be
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

NetRatings: ____
Licensee: _____

5



--------------------------------------------------------------------------------



 



furnished to NetRatings regardless of whether any Licensed Products are sold or
provided during the Royalty Period or whether any actual Additional Royalty
payments were owed. The receipt or acceptance by NetRatings of any royalty
statement or Additional Royalty payment shall not prevent NetRatings from
subsequently challenging the validity or accuracy of such statement or
Additional Royalty payment.
4. RECORD INSPECTION AND AUDIT
     4.1 Right To Inspect and Audit. NetRatings shall have the right, upon
reasonable notice to Licensee, such reasonable notice not to be less than thirty
(30) days, up to one (1) time during each calendar year during the Term and for
three (3) years thereafter, to have a designated independent accounting firm
that is mutually agreed upon by NetRatings and Licensee inspect Licensee’s books
and records and all other documents and materials in Licensee’s possession or
control as such designated independent accounting firm deems necessary for the
sole purpose of verifying the contents of all royalty statements and in order to
conform the basis and accuracy of Additional Royalty payments for all Licensed
Products. Such designated independent accounting firm must agree in writing to
maintain the confidentiality of such books and records, including an obligation
not to disclose any information from such books and records to NetRatings.
     4.2 Underpayments. In the event that an inspection of books and records
pursuant to Section 4.1 reveals an underpayment by Licensee of Additional
Royalty payments under this Agreement, Licensee shall immediately pay NetRatings
the difference between the amounts actually paid and the amounts required to be
paid under this Agreement, plus interest calculated at the rate of One Percent
(1%) per month. If such underpayment is in excess of Ten Percent (10%) less than
the required Additional Royalty payment during any Royalty Period, Licensee
shall also reimburse NetRatings for the cost of such inspection, including
reasonable costs of retaining the accounting firm referenced in Section 4.1.
5. REPRESENTATIONS AND WARRANTIES
     5.1 Representations of NetRatings. NetRatings represents and warrants that:
(i) it has the right and power to enter into this Agreement; (ii) it is not a
party to any other agreement that could affect NetRatings’ rights to enter into
this Agreement and fulfill its obligations hereunder; (iii) it is the owner or
joint owner of the entire right, title, and interest in and to the NetRatings
Patents; (iv) it has the right and power to grant the License granted herein;
(v) that there are no other agreements with any other party in conflict with
such grant; and (vi) Schedule A attached hereto identifies all of the issued
United States patents in which NetRatings has right, title and/or interest as of
the Effective Date relating to the Web Analytics Field. NetRatings acknowledges
that the foregoing representations and warranties made by NetRatings constitute
a material part of the consideration inducing Licensee to enter into this
Agreement.
     5.2 Representations of Licensee. Licensee represents and warrants that:
(i) it has the right and power to enter into this Agreement; (ii) it is not a
party to any other agreement that could affect Licensee’s rights to enter into
this Agreement and fulfill its obligations hereunder;
NetRatings: ____
Licensee: _____

6



--------------------------------------------------------------------------------



 



(iii) during the Term of this Agreement, Licensee will not contest the validity
or enforceability of any of the NetRatings Patents or in any way knowingly or
intentionally assist any other entity in contesting the validity or
enforceability of any of the NetRatings Patents unless required to do so
pursuant to subpoena, judicial order, requirement of a government agency, or by
operation of law; (iv) the financial information provided to NetRatings attached
hereto as Exhibit E in connection with the negotiation of this Agreement was and
is true and accurate; (v) the portion of the data collected by Licensee’s
existing customers using a set of computer instructions downloaded to a client
for the purpose of collecting data (e.g., page tags) used as input to the
Licensed Products was and, as of the Effective Date, is less than [ * ] of the
total data collected by all means and used as input to the Licensed Products;
and (vi) the Licensed Products listed on Schedule B hereto is a true and
accurate list as of the date of this Agreement. Licensee acknowledges that the
foregoing representations and warranties made by Licensee constitute a material
part of the consideration inducing NetRatings to enter into this Agreement.
NetRatings may Licensee of its intent to verify representations (iv) and (v) of
this Section 5.2 within six months from the Effective Date, at which point
Licensee will provide access to its books and records to an independent
accounting firm that is mutually agreed upon by the parties and that agrees in
writing to maintain the co dentiality of such books and records, including an
obligation not to disclose any information such books and records to NetRatings.
NetRatings’ decision to exercise or not to exercise the option in the
immediately preceding sentence, and any results of such attempts at
verification, shall have no effect on the enforceability of Licensee’s
representations and warranties, which shall always remain in effect.
     5.3 Limitations on Warranties. Nothing in this Agreement shall be construed
as: (i) representing the scope of any claims of the NetRatings Patents; or
(ii) representing that the sale or use of such products or services encompassed
by any of the claims set forth in one or more claims of the NetRatings Patents
will be free of infringement of any other intellectual property rights.
     5.4 DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
IN THIS SECTION 5, NETRATINGS AND LICENSEE HEREBY DISCLAIM ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.
6. LIMITATIONS OF LIABILITY
     EXCEPT WITH RESPECT TO CLAIMS RELATED TO NETRATINGS’ OR LICENSEE’S
NON-DISCLOSURE OBLIGATIONS UNDER SECTION 10, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING ANY LOST PROFITS,
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

NetRatings: ____
Licensee: _____

7



--------------------------------------------------------------------------------



 



EXEMPLARY OR SPECIAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY,
ARISING OUT OF THIS AGREEMENT. IN ALL EVENTS, EACH PARTY’S TOTAL LIABILITY IN
THE AGGREGATE UNDER THIS AGREEMENT (EXCEPT WITH RESPECT TO CLAIMS RELATED TO
NETRATINGS’ OR LICENSEE’S NON-DISCLOSURE OBLIGATIONS UNDER SECTION 10) IS
LIMITED TO AND SHALL NOT EXCEED: (I) WITH RESPECT TO NETRATINGS, THE MONIES
RECEIVED BY NETRATINGS FROM LICENSEE UNDER THIS AGREEMENT, AND (II) WITH RESPECT
TO LICENSEE, TWO MILLION U.S. DOLLARS (US $2,000,000) PLUS INTEREST DUE UNDER
THIS AGREEMENT AND/OR BY LAW. FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS
SECTION 6 SHALL BE CONSTRUED TO LIMIT ANY LIABILITY OF LICENSEE RESULTING FROM
LICENSEE’S MANUFACTURE, SALE OR USE OF ANY PRODUCTS OR SERVICES OUTSIDE OF THE
SCOPE OF THE LICENSE GRANTED HEREUNDER.
7. RELEASES
     7.1 Release of Licensee. NetRatings hereby forever releases and discharges
Licensee and its parent corporations, subsidiaries, officers, directors,
managing members, members and employees (collectively, the “Licensee Releasees”)
from any and all claims, counterclaims, causes of action, liabilities, judgments
and damages arising from or in connection with the Action or which should have
been brought in the Action, including Licensee’s making (including practicing
methods, processes and procedures), having made, Distributing, and having
Distributed the Licensed Products up to and including the Effective Date of this
Agreement, and NetRatings hereby covenants not to bring any action, suit or
proceeding against Licensee Releasees for any claims, counterclaims, causes of
action, liabilities, judgments or damages arising from or in connection with the
Action or which should have been brought in the Action, including such making or
Distribution of the Licensed Products up to and including the Effective Date of
this Agreement. This release is applicable to any third party’s making
(including practicing methods, processes and procedures), having made,
Distributing, and having Distributed the Licensed Products up to and including
the Effective Date of this Agreement, and NetRatings hereby covenants not to
bring any action, suit or proceeding against any such third party for such
making or Distribution of the Licensed Products up to and including the
Effective Date. Nothing in this Section 7.1 is intended by NetRatings to release
Licensee from any of its obligations under this Agreement or any liability of
Licensee for actions occurring after the Effective Date, including, without
limitation, actions that, in the absence of the License granted hereunder, would
constitute infringement of one or more claims of the NetRatings Patents.
     7.2 Release of NetRatings. Licensee hereby forever releases and discharges
NetRatings and its parent corporations, subsidiaries, officers, directors and
employees (collectively, the “NetRatings Releasees”) from any and all claims,
counterclaims, causes of action, liabilities, judgments and damages arising from
or in connection with the Action or which should have been brought in the
Action, and Licensee hereby covenants not to bring any action, suit or
proceeding against NetRatings Releasees for any claims, counterclaims, causes of
action, liabilities, judgments or damages arising from or in connection with the
Action or which should have been brought in the Action. Nothing in this
Section 7.2 is intended by Licensee to release
NetRatings: ____
Licensee: _____

8



--------------------------------------------------------------------------------



 



NetRatings Releasees from any of their obligations under this Agreement or from
any liability of Releasees for actions occurring after the Effective Date.
8. DISMISSAL OF THE ACTION
     Promptly upon execution of this Agreement by the Parties and payment by
Licensee of the payment required pursuant to Section 3.1(i)(1) of this
Agreement, the Parties shall cause their respective legal counsel to execute a
Stipulation of Dismissal With Prejudice under Rule 41 of the Federal Rules of
Civil Procedure dismissing the Action with prejudice. Each Party will bear its
own litigation costs and fees. The Stipulation of Dismissal will be in the
attached hereto as Exhibit A.
9. TERMINATION
     NetRatings shall have the right, after a period of thirty (30) calendar
days, to immediately terminate this Agreement and the License granted herein by
giving written notice to Licensee upon the occurrence of any of the following:
(i) Licensee materially breaches any provision of this Agreement; (ii) Licensee
becomes insolvent or makes an assignment for the benefit of creditors;
(iii) Licensee discontinues or dissolves its business or otherwise ceases to
operate; or (iv) Licensee makes any effort to assign this Agreement and License
in violation of Section 14.2. Upon the occurrence of any of the foregoing,
NetRatings, at its sole discretion, shall give written notice to Licensee of the
termination of the Agreement. The date on which NetRatings serves written notice
of termination of the Agreement shall constitute the “Termination Date.”
Licensee shall have thirty (30) calendar days (“Cure Period”) from the
Termination Date to cure any breach. If Licensee does cure the breach within the
Cure Period, the Agreement will be deemed as not having been terminated as of
the Termination Date and the parties’ rights and obligations under the Agreement
will be deemed as having been in continuous full force and effect. If Licensee
fails to cure any such breach within the Cure Period, the License will be
terminated effective as of the Termination Date and all of the payment
obligations of Licensee under this Agreement due as of the Termination Date will
be accelerated and deemed immediately due and payable as of the Termination
Date. With respect to the acceleration of Licensee’s payment obligations
hereunder, the total payment obligations due shall be deemed to be the
one-million U.S. dollars ($1,000,000) Initial Royalty minus all actual payments
of the Initial Royalty made by Licensee to NetRatings under this Agreement as of
the Termination Date, plus all Additional Royalty payments due as of the
Termination Date. In the event that NetRatings’ termination of the Agreement is
based on a material breach of the Agreement by Licensee, with respect to the
acceleration of Licensee’s payment obligations hereunder, the total payment
obligations due shall also be deemed to include the entire one-million U.S.
dollars ($1,000,000) Additional Royalty minus any actual payments of the
Additional Royalty made by Licensee to NetRatings under this Agreement, as of
the Termination Date.
10. CONFIDENTIALITY
     10.1 Definition of Confidential Information. “Confidential Information”
shall mean any confidential technical data, trade secret, know-how or other
confidential information
NetRatings: ____
Licensee: _____

9



--------------------------------------------------------------------------------



 



disclosed by any Party hereunder in writing, orally, or by drawing or other form
and which shall be marked by the disclosing party as “Confidential” or
“Proprietary.” If such information is disclosed orally, or through
demonstration, in order to be deemed Confidential Information, it must be
specifically designated as being of a confidential nature at the time of
disclosure and reduced in writing and delivered to the receiving party within
thirty (30) calendar days of such disclosure.
     10.2 Exceptions To Confidentiality. Notwithstanding the foregoing,
Confidential Information shall not include information which: (i) is known to
the receiving party at the time of disclosure or becomes known to the receiving
party without breach of this Agreement; (ii) is or becomes publicly known
through no wrongful act of the receiving party or any subsidiary of the
receiving party; (iii) is rightfully received from a third party without
restriction on disclosure; (iv) is independently developed by the receiving
party or any of its subsidiary; (v) is approved for release upon a prior written
consent of the disclosing party; or (vi) is disclosed pursuant to judicial
order, requirement of a governmental agency or by operation of law.
     10.3 Confidentiality Obligations. The receiving party agrees that it will
not disclose any Confidential Information to any third party and will not use
Confidential Information of the disclosing party for any purpose other than for
the performance of the rights and obligations hereunder during the Term of this
Agreement and for a period of [ * ] thereafter, without the prior written
consent of the disclosing party. The receiving party further agrees that
Confidential Information shall remain the sole property of the disclosing party
and that it will take all reasonable precautions to prevent any unauthorized
disclosure of Confidential Information by its employees. No license shall be
granted by the disclosing party to the receiving party with respect to
Confidential Information disclosed hereunder unless otherwise expressly provided
herein.
     10.4 Return of Confidential Information. Upon the request of the disclosing
party, the receiving party will promptly return all Confidential Information
furnished hereunder and all copies thereof.
     10.5 Publicity. Except as provided for in this Section 10.5, Licensee shall
not disclose this Agreement or any of the terms hereof to any third party
without the prior written consent of NetRatings. Except as provided for in this
Section 10.5, this Agreement and its terms shall be held in strict confidence by
Licensee and shall constitute Confidential Information of NetRatings. [ * ]
Further, Licensee may disclose information concerning this Agreement as required
by the rules, orders, regulations, subpoenas or directives of a court,
government or governmental agency, but only after providing NetRatings with
prior written notice of such proposed disclosure sufficiently in advance of any
proposed disclosure to provide NetRatings with a reasonable opportunity to move
for a protective order or otherwise object to such
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

NetRatings: ____
Licensee: _____

10



--------------------------------------------------------------------------------



 



disclosure in advance of such disclosure taking place. Notwithstanding the
foregoing, Licensee may disclose to its current and prospective customers of the
Licensed Products and to the general public through press releases that the
Action has been settled and that the making, Distribution, and use of the
Licensed Products is licensed under the NetRatings Patents, in accordance with
the terms of this Agreement. Licensee may issue a public statement and press
release containing the statements listed in Exhibit D. Notwithstanding the
foregoing, to the extent that this Agreement and its terms become publicly known
through no wrongful act of the Licensee as a result of actions by NetRatings or
third parties, Licensee has the right to disclose any and all such publicly
known terms of the Agreement.
     10.6 Disclosure at NetRatings’ Option. NetRatings shall have the right, in
its sole discretion, to disclose this Agreement and its terms to third parties,
including by issuing public statements and press releases and in court filings
and filings with the United States Securities and Exchange Commission or other
applicable domestic or foreign governmental agency or department. The Parties
agree and acknowledge that this Agreement may need to, and can, be disclosed in
connection with any action by NetRatings to enforce the NetRatings Patents.
11. NOTICES
     Any notice required to be given under this Agreement shall be in writing
and delivered personally to the other Party at the above-stated address or
mailed by certified, registered or express mail, return receipt requested, or by
Federal Express, attention CEO or General Counsel. In the case of NetRatings, a
copy of any such notice shall be sent by Federal Express to Seth H. Ostrow,
Esq., Brown Raysman Millstein Felder Steiner LLP, 900 Third Avenue, New York,
New York 10022, Ph. (212) 895-2000. In the case of Licensee, a copy of any such
notice shall be sent by Federal Express to Martin M. Zoltick, Esq., Rothwell,
Figg, Ernst & Manbeck, 1425 K Street, N.W., Suite 800, Washington, D.C. 20005,
Ph. (202) 783-6040.
12. CHOICE OF LAW/JURISDICTION
     This Agreement shall be governed in accordance with the laws of the State
of Delaware. All disputes under this Agreement shall be resolved by litigation
in the appropriate federal or state courts located in the State of Delaware and
the Parties consent to the exclusive jurisdiction of such courts, agree to
accept service of process by mail, and hereby waive any jurisdictional or venue
defenses otherwise available to it in connection with such courts.
13. ATTORNEYS’ FEES
     In any litigation arising out of this Agreement, the prevailing party shall
be entitled to payment of its reasonable attorneys’ fees and costs by the other
party.
14. CHANGE OF CONTROL EVENT AND ASSIGNABILITY
     14.1 Change of Control Event. In the event of a Change of Control Event,
any portion of the Initial Royalty remaining unpaid as of the effective date of
the Change of Control Event
NetRatings: ____
Licensee: _____

11



--------------------------------------------------------------------------------



 



shall be paid within forty-five (45) calendar days of the effective date of the
Change in Control Event.
     14.2 Assignment. Except in accordance with Section 14.2(i), Licensee shall
not assign or attempt to assign in violation of this Section 14.2 (in whole or
in part, directly or indirectly, by operation of law or otherwise, including in
connection with a merger, reorganization or consolidation) this Agreement or the
rights and obligations hereunder, including without limitation the License, to
any third party without the prior express written approval of NetRatings. Except
in accordance with Section 14.2(i), any such attempt to so assign this Agreement
shall constitute a material breach of this Agreement and automatically
terminate, as of the date of the attempted assignment (“Assignment Termination
Date”), the Agreement, the License, and all sublicenses which were granted by
Licensee pursuant to Section 2.4 shall immediately terminate as of the
Assignment Termination Date.
          (i) Notwithstanding the preceding paragraph of Section 14.2, Licensee
may assign and/or attempt to assign this Agreement to a prospective Purchaser
(so long as such Purchaser is not comScore Networks, Inc.) in accordance with
this Section 14.2(i) and, in the event of a Change of Control Event, assign this
Agreement to the Purchaser in Licensee’s sole discretion and without the
involvement of NetRatings provided that: (a) all obligations under this
Agreement shall become the obligations of the Purchaser, including the payment
obligations of Licensee under Section 3.1(ii) of this Agreement; (b) for
purposes of calculating the payments required under Section 3.1(ii) of this
Agreement, Licensee’s Revenue shall be calculated based on gross Licensed
Products sales from the Distribution of Licensee’s Products only and not on the
products and services of the Purchaser; (c) the License granted under this
Agreement shall be limited to the Licensed Products that have been commercially
released by Licensee as of the effective date of the Change in Control Event
(“Original Versions") and those future versions of such commercially released
Licensed Products which are modifications, patches, enhancements and/or upgrades
(“Future Versions") from the Original Versions; (d) to the extent that any of
the Licensed Products are bundled with the Purchaser’s products for sale at a
single price, the License granted under this Agreement shall only extend to the
Licensed Products portion of such sales, and to the extent there is any bundling
of Licensed Products for sale at a single price with other products or services
provided by the Purchaser, the entire value received by Licensee or Purchaser
from the Distribution of such bundled products shall be used for purposes of
calculating the payments required under Section 3.1(ii) of this Agreement;
(e) Purchaser shall make the payments required under Section 3.1(i) of this
Agreement, as provided in Section 14.1 of this Agreement; and (f) NetRatings
shall be deemed to have been granted a covenant not to sue (“NetRatings
Covenant") by Licensee and Purchaser as of the effective date of the Change of
Control Event with respect to any of Licensee’s patents and patent applications
for products and/or services within the Web Analytics Field in existence as of
the effective date of the Change of Control Event.
          (ii) The NetRatings Covenant required under Section 14.2(i) of this
Agreement (a) shall be immediately effective as of the effective date of the
Change of Control Event; (b) shall give NetRatings and its customers full,
world-wide immunity from any suit based on Licensee’s patents and/or patent
applications with respect to NetRatings’ products
NetRatings: ____
Licensee: _____

12



--------------------------------------------------------------------------------



 



and/or services within the Web Analytics Field; and (c) shall be transferable to
any acquirer of NetRatings to the extent of NetRatings products and/or services
which had been commercially released as of the effective date of the acquisition
of NetRatings.
          (iii) In the event of a Change of Control Event, if the assignment of
this Agreement is not made in accordance with Section 14.2(i), all sublicenses
granted to Licensee’s customers in accordance with Section 2.4 hereof prior to
the Assignment Termination Date shall continue but only with respect to the use
by such customers of those Licensed Products which were already sold or licensed
to such customers as of the Assignment Termination Date (“Continued Customer
License”), and to ongoing maintenance of such Licensed Products which were
already sold or licensed to such customers as of the Assignment Termination Date
provided that any such maintenance is performed or provided to such customers of
additional charge. The Continued Customer License shall apply only to Licensed
Products already in the possession of the applicable customer.
     14.3 If Licensee acquires another company, the License granted herein shall
not extend to any products or services offered by the acquired company, or to
any technology offered by the acquired company to the extent that such
technology infringes any of the NetRatings Patents.
     14.4 The provisions of the Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto, their heirs, administrators, successors
and assigns, but only to the extent permitted under this Section 14.
15. WAIVER
     No waiver by either Party of any default shall be deemed as a waiver of
prior or subsequent default of the same or other provisions of this Agreement.
16. SEVERABILITY
     If any term, clause or provision hereof is held invalid or unenforceable by
a court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause or provision and such invalid term,
clause or provision shall be deemed to be severed the Agreement.
17. COUNTERPARTS
     This Agreement may be executed by the Parties in counterparts, which, when
assembled, shall be considered a fully executed original of this Agreement.
18. SURVIVAL
     The following provisions shall survive the termination or expiration of
this Agreement: 3.1(i), 4, 5, 6, 7, 9, 10, 12, 13, 16, 18, 19 and 20.
NetRatings: ____
Licensee: _____

13



--------------------------------------------------------------------------------



 



19. NO ADMISSION
     This Agreement represents a resolution of disputed issues and claims
between the Parties. Nothing contained herein is, or is to be construed as, an
admission or evidence of liability on the part of either Party.
20. ENTIRE AGREEMENT; AMENDMENT
     This Agreement constitutes the entire understanding of the Parties, and
revokes and supersedes all prior agreements between the Parties and is intended
as a final expression of their agreement. All negotiations and representations
made prior to the execution of this Agreement shall be deemed to have been
integrated into the terms and conditions of this Agreement. This Agreement shall
not be modified or amended except in writing signed by the Parties hereto and
specifically referring to this Agreement.
21. EARLY LICENSEE FAVORABLE TREATMENT
     In addition to, and without limitation of, other consideration exchanged in
this Agreement, NetRatings has entered into this Agreement on the terms and
conditions set forth herein in consideration of (i) the representations made by
Licensee that the portion of the data collected by Licensee’s existing customers
using a set of computer instructions downloaded to a client for the purpose of
collecting data (e.g., page tags) used as input to the Licensed Products was
and, as of the Effective Date, is less than ten percent (10%) of the total data
collected by all means and used as input to the Licensed Products (ii) the
Parties’ reaching a settlement of the Action in its earliest stages;
(iii) Licensee’s status as an early licensee, and (iv) other strategic and
business considerations.
NetRatings: ____
Licensee: _____

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have each caused this Agreement to be executed by their respective duly
authorized representative identified below.

                      NETRATINGS, INC.   VISUAL SCIENCES, LLC
 
                    By:   /s/ William Pulver   By:   /s/ James MacIntyre        
     
 
                    Print Name: William Pulver   Print Name: James MacIntyre
 
                    Title:   CEO       Title: Managing Member, CEO
 
                    Date: 10/25/2005   Date: 10/25/2005

NetRatings: ____
Licensee: _____

15



--------------------------------------------------------------------------------



 



SCHEDULE A
NETRATINGS PATENTS

          Patent/Publication No.   Title   Country 5,675,510  
Computer Use Meter and Analyzer
  US 6,115,680  
Computer Use Meter and Analyzer
  US AU0701813  
Computer Use Meter and Analyzer
  Australia BR9609217  
Medidor E Analizador De Uso De Computador
  Brazil CA2223919  
Computer Use Meter and Analyzer
  Canada EP0843946  
Rechnerbenutzungsmesser Und Analysator
  EP JP03317705  
 
  Japan MX193614  
 
  Mexico NO09705728  
Maaler Og Analysator For Datamaskinbenyttelse
  Norway WO9641495  
Computer Use Meter and Analyzer
  WO    
 
    6,108,637  
Content Display Monitor
  US AU735285  
Content Display Monitor
  Australia CA2246746  
Content Display Monitor
  Canada CN1174316  
Content Display Monitor
  China CN1547123  
Content Display Monitor
  China CN1547124  
Content Display Monitor
  China CN1209891  
Content Display Monitor
  China DK870234  
Overvaagning Af Fremvisning Af Indhold
  Denmark EP0870234  
Content Display Monitor
  EP EP1130526  
Content Transferring System
  EP EP1168196  
Content Transferring Method
  EP DE69720186  
Inhaltsanzeigemonitor
  Germany ES2195170  
Monitor De Exhibicion De Contenido
  Spain US20040078292  
Content Display Monitoring By A Processing System
  US WO9810349  
Content Display Monitor
  WO    
 
    5,796,952  
Method And Apparatus For Tracking Client Interaction With A Network Resource And
Creating Client Profiles And Resource Database
  US 6,138,155  
Method And Apparatus For Tracking Client Interaction With A Network Resource And
Creating Client Profiles And Resource Database
  US 6,643,696  
Method And Apparatus For Tracking Client Interaction With A Network Resource And
Creating Client Profiles And Resource Database
  US 6,763,386  
Method And Apparatus For Tracking Client Interaction
  US

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

16



--------------------------------------------------------------------------------



 



          Patent/Publication No.   Title   Country    
With A Network Resource Dounloaded From A Server
    AU727170  
Method And Apparatus For Tracking Client Interaction With A Network Resource And
Creating Client Profiles And Resource Database
  Australia BR9808033  
Processo E Aparelho Para Rastreamento De Interacao De Cliente Com Um Recurso De
Rede E Criacao De Perfis De Cliente E Recurso De Base De Dados
  Brazil CA2284530  
Method And Apparatus For Tracking Client Interaction With A Network Resource And
Creating Client Profiles And Resource Database
  Canada CN1251669  
Method And Apparatus For Tracking Client Interaction With A Network Resource And
Creating Client Profiles And Resource Database
  China EP1010116  
Method And Apparatus For Tracking Client Interaction With A Network Resource And
Creating Client Profiles And Resource Database
  EP IL131871  
Method And Apparatus For Tracking Client Interaction With A Network Resource And
Creating Client Profiles And Resource Database
  Israel JP2000514942  
 
  Japan KR341110  
 
  Korea NZ337756  
Method and apparatus for tracking client interaction with a network resource and
creating client profiles and resource database
  New Zealand US20050114511  
Method And Apparatus For Tracking Client Interaction With a Network Resource
  US US20040221033  
Method And Apparatus For Tracking Client Interaction With A Network Resource And
Creating Client Profiles And Resource Database
  US WO9843380  
Method And Apparatus For Tracking Client Interaction With A Network Resource And
Creating Client Profiles And Resource Database
  WO

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

17



--------------------------------------------------------------------------------



 



SCHEDULE B
LICENSED PRODUCTS
Products
Visual Site® – Web Analytics Field
Visual Workstation® – Web Analytics Field
Visual Sensor® – Web Analytics Field
Visual Repeater™ –Web Analytics Field
Visual Report™ –Web Analytics Field
Visual Load™ –Web Analytics Field
Visual Transform™ –Web Analytics Field
Visual Geography™ –Web Analytics Field
Visual Test™ – Web Analytics Field
Visual Server™ – Web Analytics Field
Visual Dashboard™ –Web Analytics Field
Visual Server® – Web Analytics Field
Services
Managed Services – Web Analytics Field
Consulting Services – Web Analytics Field
Training Services – Web Analytics Field

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

18



--------------------------------------------------------------------------------



 



EXHIBIT A
STIPULATION OF DISMISSAL
WITH PREJUDICE

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

19



--------------------------------------------------------------------------------



 



UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
NORFOLK DMSION
NETRATINGS, INC.,
Civil Action No. 2:05-cv-349
Plaintiff,
Judge Rebecca Beach Smith
-against-
VISUAL SCIENCES, LLC,
Defendant.
STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
     The parties, Plaintiff NetRatings, Inc. (“NetRatings”), and Defendant
Visual Sciences, LLC (“Visual Sciences”), by counsel, hereby stipulate that the
above captioned action, and all claims asserted therein, should be dismissed
with prejudice as to all parties pursuant to Rule 41(a)(1)(ii) of the Federal
Rules of Civil Procedure. It is further stipulated that each party shall bear
its own costs and attorneys fees associated with the litigation of this action.
It is therefore: Ordered, that that this action, and all claims asserted
therein, is dismissed with prejudice as to all parties pursuant to
Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure and that each party
shall bear its own costs and attorneys fees associated with the litigation of
this action.

                   
Date
               
 
 
 
      JUDGE:      
 
              United States District Court  
 
              Eastern District of Virginia  

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

20



--------------------------------------------------------------------------------



 



WE ASK FOR THIS:

         
By
       
 
       
 
  Of counsel    

Michael R. Katchmark (VSB: 40440)
Brett A. Spain (VSB: 44567)
Willcox & Savage, P.C.
One Commercial Place
1800 Bank of America Center
Norfolk, VA 23510
(757) 628-5615
(757) 628-5566 (facsimile)
Frederick L. Whitmer
Seth H. Ostrow
Arianna Frankl
Brown Raysman Millstein
Felder & Steiner LLP,
900 Third Avenue,
New York, NY 10022
(212) 895-2000
(212) 895-2900 (facsimile)
Counsel for Netratings, Inc.

         
By
       
 
       
 
  Of counsel    

Stephen E. Noona (VSB: 25367)
Kristan B. Burch (VSB: 42640)
Kaufman & Canoles, P.C.
150 W. Main Street
Norfolk, VA 23510
(757) 624-3000
(757) 624-3169 (facsimile)

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

21



--------------------------------------------------------------------------------



 



Martin M. Zoltick
Brian A. Tollefson
Rothwell, Figg, Ernst & Manbeck
1425 K Street, N.W., Suite 800
Washington D.C. 2005
(202) 783-6040
(202) 783-6031 (facsimile)
Counsel for Visual Sciences, LLC

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

22



--------------------------------------------------------------------------------



 



EXHIBIT B
WIRE TRANSFER INFORMATION FOR NETRATINGS, INC.
[ * ]
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

23



--------------------------------------------------------------------------------



 



EXHIBIT C
ROYALTY STATEMENT
Amount of Additional Royalty Payment for 2—: $                    
Licensee’s Revenue for 2—: $                    
NON-DISTRIBUTOR/AFFILIATE REVENUE

                  Licensee’s Revenue             from Licensed   Standard
Product     Licensed Product   Product   Price Per Unit*   Number of Units      
                                                                               
           

 

**   Licensee’s Standard Product Price Per Unit for Distribution to
Non-Distributors/Affiliates is based on Licensee’s customary pricing policies
and is an average per unit price for the identified Licensed Product for the
applicable period.

DISTRIBUTOR/AFFILIATE REVENUE

                      Licensee’s       Distributor/Affiliate         Revenue
from   Standard   Actual Average     Licensed   Licensed   Product Price  
Product Price Per   Number of Product   Product   Per Unit*   Unit**   Units    
                                                                               
     

 

*   Licensee’s Standard Product Price Per Unit for Distribution to
Non-Distributors/Affiliates is based on Licensee’s customary pricing policies
and is an average per unit price for the identified Licensed Product for the
applicable period.   **   Licensee’s Actual Average Product Price Per Unit for
Distribution to Distributors and Affiliates is an average per unit price for the
identified Licensed Product for the applicable period.

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

24



--------------------------------------------------------------------------------



 



EXHIBIT D
PRESS RELEASE/STATEMENTS
“Visual Sciences, LLC today announced that it has amicably resolved a patent
infringement lawsuit instituted by NetRatings, Inc. against Visual Sciences. The
lawsuit, which involved NetRatings’ patents and Visual Sciences’ products and
services in the web analytics field, has been settled on terms that are
beneficial to both parties. Under the terms of the settlement, the parties
agreed to dismiss all pending legal claims and to enter into a licensing
agreement granting Visual Sciences worldwide rights under the NetRatings’
patents. We are pleased that we were able to bring this matter to a successful
conclusion and that Visual Sciences’ products and services are now licensed
under the NetRatings’ patent portfolio’ stated Jim McIntyre, CEO of Visual
Sciences. Other details of the settlement are confidential. Neither company
admitted any liability in settling the lawsuit.”
“Visual Sciences and NetRatings have resolved the dispute related to the alleged
infringement of NetRatings patent portfolio by Visual Sciences products and
services.”
“The making, use and distribution of Visual Sciences Web analytics products have
been licensed under the NetRatings Web analytics related patents which were
asserted by NetRatings as covering Visual Sciences products and services.”
“Visual Sciences customers are protected from patent infringement suit by
NetRatings under the licensed NetRatings’ patents in regard to their use of
Visual Sciences Web analytics products and services, which are now licensed.”
“Visual Sciences becomes the first Web analytics vendor to license certain
NetRatings Web analytics related patents for use with its products and
services.”
“The agreement includes a global settlement of the patent infringement lawsuit
brought by NetRatings against Visual Sciences”

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

25



--------------------------------------------------------------------------------



 



EXHIBIT E
VISUAL SCIENCES’ FINANCIAL INFORMATION

      Period   Revenue*
Q3 2004
  [ * ]
Q4 2004
  [ * ]
Q1 2005
  [ * ]
Q2 2005
  [ * ]

[ * ]
 

*   This information has been omitted pursuant to a request for confidential
treatment under 24b-2 of the Exchange Act of 1934 and has been filed separately
with the Securities and Exchange Commission.

             
 
  NetRatings:        
 
           
 
           
 
   Licensee:        
 
     
 
   

26